Exhibit 10.1
EXECUTION COPY
 
 
CREDIT AGREEMENT
dated as of
December 23, 2010
among
AFC ENTERPRISES, INC.,
as Borrower
THE LENDERS PARTY HERETO
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
J.P. MORGAN SECURITIES, LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners
and
BANK OF AMERICA, N.A.,
as Syndication Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I        
 
            Definitions        
 
           
SECTION 1.01
  Defined Terms     1  
SECTION 1.02
  Classification of Loans and Borrowings     25  
SECTION 1.03
  Terms Generally     25  
SECTION 1.04
  Accounting Terms; GAAP     25  
 
            ARTICLE II        
 
            The Credits        
 
           
SECTION 2.01
  Commitments     26  
SECTION 2.02
  Loans and Borrowings     26  
SECTION 2.03
  Requests for Borrowings     27  
SECTION 2.04
  Swingline Loans     28  
SECTION 2.05
  Letters of Credit     29  
SECTION 2.06
  Funding of Borrowings     33  
SECTION 2.07
  Interest Elections     34  
SECTION 2.08
  Termination, Reduction and Increase of Commitments     35  
SECTION 2.09
  Repayment of Loans; Evidence of Debt     37  
SECTION 2.10
  Prepayment of Loans     38  
SECTION 2.11
  Amortization of Term Loans     40  
SECTION 2.12
  Fees     41  
SECTION 2.13
  Interest     42  
SECTION 2.14
  Alternate Rate of Interest     42  
SECTION 2.15
  Increased Costs     43  
SECTION 2.16
  Break Funding Payments     44  
SECTION 2.17
  Taxes     45  
SECTION 2.18
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     46  
SECTION 2.19
  Mitigation Obligations; Replacement of Lenders     48  
SECTION 2.20
  Defaulting Lenders     49  
 
            ARTICLE III        
 
            Representations and Warranties        
 
           
SECTION 3.01
  Organization; Powers     52  

i 



--------------------------------------------------------------------------------



 



                      Page  
SECTION 3.02
  Authorization; Enforceability     52  
SECTION 3.03
  Governmental Approvals; No Conflicts     52  
SECTION 3.04
  Financial Condition; No Material Adverse Change     52  
SECTION 3.05
  Properties     53  
SECTION 3.06
  Litigation and Environmental Matters     54  
SECTION 3.07
  Compliance with Laws and Agreements     54  
SECTION 3.08
  Investment Company Status     55  
SECTION 3.09
  Taxes     55  
SECTION 3.10
  ERISA     55  
SECTION 3.11
  Disclosure     55  
SECTION 3.12
  Licenses, etc.     55  
SECTION 3.13
  Labor Matters     55  
SECTION 3.14
  Use of Proceeds; Margin Regulations     56  
SECTION 3.15
  Subsidiaries     56  
SECTION 3.16
  Security Interests     56  
SECTION 3.17
  Insurance     56  
SECTION 3.18
  Solvency     56  
 
            ARTICLE IV        
 
            Conditions        
 
           
SECTION 4.01
  Conditions Precedent to Closing Date     56  
SECTION 4.02
  Each Credit Event     58  
 
            ARTICLE V        
 
            Affirmative Covenants        
 
           
SECTION 5.01
  Financial Statements; Ratings Change and Other Information     59  
SECTION 5.02
  Notices of Material Events     61  
SECTION 5.03
  Existence; Conduct of Business     61  
SECTION 5.04
  Payment of Obligations     61  
SECTION 5.05
  Maintenance of Properties     62  
SECTION 5.06
  Books and Records; Inspection Rights     62  
SECTION 5.07
  Compliance with Laws     62  
SECTION 5.08
  Use of Proceeds and Letters of Credit     62  
SECTION 5.09
  Insurance     62  
SECTION 5.10
  Information Regarding Collateral     63  
SECTION 5.11
  Additional Subsidiaries and Real Property Assets     63  
SECTION 5.12
  Compliance with Contractual Obligations     65  

ii 



--------------------------------------------------------------------------------



 



                      Page  
SECTION 5.13
  Further Assurances     65  
SECTION 5.14
  Casualty and Condemnation     65  
SECTION 5.15
  End of Fiscal Years; Fiscal Quarters     66  
 
            ARTICLE VI        
 
            Negative Covenants        
 
           
SECTION 6.01
  Indebtedness     66  
SECTION 6.02
  Liens     68  
SECTION 6.03
  Fundamental Changes and Asset Sales     69  
SECTION 6.04
  Investments, Loans, Advances, Guarantees and Acquisitions     70  
SECTION 6.05
  Swap Agreements     70  
SECTION 6.06
  Restricted Payments     71  
SECTION 6.07
  Transactions with Affiliates     72  
SECTION 6.08
  Restrictive Agreements     72  
SECTION 6.09
  Sale and Leaseback Transactions     72  
SECTION 6.10
  Amendment of Material Documents     72  
SECTION 6.11
  Minimum Fixed Charge Coverage Ratio     73  
SECTION 6.12
  Total Leverage Ratio     73  
SECTION 6.13
  Certain Calculations     73  
SECTION 6.14
  Disposal of Subsidiary Stock     74  
 
            ARTICLE VII        
 
            Events of Default        
 
            ARTICLE VIII        
 
            The Administrative Agent        
 
           
SECTION 8.01
  General     77  
SECTION 8.02
  Breakage Cost Cash Collateral Account     79  
 
            ARTICLE IX        
 
            Miscellaneous        
 
           
SECTION 9.01
  Notices     80  
SECTION 9.02
  Waivers; Amendments     81  
SECTION 9.03
  Expenses; Indemnity; Damage Waiver     83  
SECTION 9.04
  Successors and Assigns     84  
SECTION 9.05
  Survival     88  

iii 



--------------------------------------------------------------------------------



 



                      Page  
SECTION 9.06
  Counterparts; Integration; Effectiveness     88  
SECTION 9.07
  Severability     88  
SECTION 9.08
  Right of Setoff     88  
SECTION 9.09
  Governing Law; Jurisdiction; Consent to Service of Process     89  
SECTION 9.10
  WAIVER OF JURY TRIAL     89  
SECTION 9.11
  Headings     90  
SECTION 9.12
  Confidentiality     90  
SECTION 9.13
  Interest Rate Limitation     90  
SECTION 9.14
  USA PATRIOT Act     91  

SCHEDULES:
Schedule 1.1A — Mortgaged Properties
Schedule 1.1B — Certain Specified Asset Sales
Schedule 1.1C — Existing Letters of Credit
Schedule 1.1D — EBITDA Adjustments
Schedule 2.01 — Commitments
Schedule 3.15 — Subsidiaries
Schedule 3.17 — Insurance
Schedule 4.01(l) — Material Litigation
Schedule 5.15 — Borrower’s Fiscal Calendar
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B-1 — Form of Opinion of Bingham McCutchen LLP (New York)
Exhibit B-2 — Form of Opinion of Monroe Moxness Berg, P.A. (Minnesota)
Exhibit B-3 — Form of Opinion of Cohen Pollock Merlin & Small, P.C. (Georgia)
Exhibit C — Collateral Agreement
Exhibit D — Perfection Certificate
Exhibit E — Form of Agreement of Subordination, Non-Disturbance and Attornment
Exhibit F — Form of Permitted Subordinated Indebtedness Provisions
Exhibit G — Form of Mortgage

iv 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of December 23, 2010, among AFC ENTERPRISES,
INC., a Minnesota corporation (the “Borrower”), the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent.
          The Borrower has requested that the Lenders (as hereinafter defined)
extend credit to it in an aggregate principal or face amount not exceeding
$100,000,000, to refinance certain existing indebtedness, to finance
acquisitions and working capital needs, and for other general corporate
purposes.
          The Lenders are prepared to extend such credit upon the terms and
conditions hereof, and, accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01 Defined Terms as used in this Agreement, the following terms
have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Acquisition Properties” means as defined in subsection 5.11(b).
          “Additional Mortgagee Policies” means as defined in subsection
5.11(c).
          “Additional Mortgages” means as defined in subsection 5.11(b).
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1.00%) equal to the product of (a) the LIBO Rate
for such Interest Period and (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMCB, in its capacity as administrative
agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreement” means this Credit Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.

 



--------------------------------------------------------------------------------



 



          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO
Rate for a three-month Interest Period on such day plus 1.00%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.
          “Applicable Percentage” means (i) with respect to all payments,
computations and other matters relating to the Term Loan of any Lender, the
percentage obtained by dividing (a) the Term Loan Exposure of that Lender by
(b) the aggregate Term Loan Exposure of all Lenders; and (ii) with respect to
all payments, computations and other matters relating to the Revolving Loan
Commitment or Revolving Loans of any Lender or any Letters of Credit issued or
participations purchased therein by any Lender or any participations in any
Swingline Loans purchased by any Lender, the percentage obtained by dividing
(a) the Revolving Credit Exposure of that Lender by (b) the aggregate Revolving
Credit Exposure of all Lenders; provided that in the case of Section 2.20 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Term Loan Exposure or Revolving Credit Exposure, as the case may be
(disregarding any Defaulting Lender’s Term Loan Exposure or Revolving Credit
Exposure) represented by such Lender’s Term Loan Exposure or Revolving Credit
Exposure, as the case may be. For all other purposes with respect to each
Lender, “Applicable Percentage” means the percentage obtained by dividing (A) an
amount equal to the sum of the Term Loan Exposure and the Revolving Credit
Exposure of that Lender, by (B) an amount equal to the sum of the aggregate Term
Loan Exposure and the aggregate Revolving Credit Exposure of all Lenders;
provided that in the case of Section 2.20 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Term Loan
Exposure and Revolving Credit Exposure (disregarding any Defaulting Lender’s
Term Loan Exposure and Revolving Credit Exposure) represented by such Lender’s
Term Loan Exposure and Revolving Credit Exposure. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination.
          “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee”, as the case may be, based
upon the Total Leverage Ratio as of the most recent determination date; provided
that until the date falling three Business Days after delivery to the
Administrative Agent of the Borrower’s consolidated financial statements
pursuant to Section 5.01(a) or (b) covering the first full fiscal quarter
falling entirely after the date hereof, the “Applicable Rate” shall be the
applicable rate per annum set forth below in Category 2:

2



--------------------------------------------------------------------------------



 



                          Borrower’s Total             Leverage Ratio  
Eurodollar Spread   ABR Spread   Commitment Fee
Category 1
                       
< 1.00
    2.25 %     1.25 %     0.400 %
Category 2
                       
³ 1.00 and < 1.50
    2.50 %     1.50 %     0.500 %
Category 3
                       
³ 1.50 and < 2.00
    2.75 %     1.75 %     0.500 %
Category 4
                       
³ 2.00 and < 2.50
    3.00 %     2.00 %     0.625 %
Category 5
                       
³ 2.50
    3.25 %     2.25 %     0.625 %

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of the Borrower’s fiscal year based upon
the Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the date three Business Days after delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Total Leverage Ratio shall be deemed to be
in Category 5 if the Borrower fails to deliver the consolidated financial
statements required to be delivered by it pursuant to Section 5.01(a) or (b),
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements are delivered.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Arrangers” means J.P. Morgan Securities, LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, in their capacity as joint lead arrangers
and joint bookrunners.
          “Asset Sale” means a sale, lease or sub-lease (other than in the
ordinary course of business), sale and leaseback, assignment, conveyance,
transfer or other disposition to, or any exchange of property with, any Person
(other than the Borrower or any Subsidiary Loan Party), in one transaction or a
series of transactions, of all or any part of the Borrower’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, including, without limitation, the Capital Stock of any of
the Borrower’s Subsidiaries, other than (i) inventory (or other assets) sold or
leased in the ordinary course of business (excluding any such sales by
operations or divisions discontinued or to be discontinued), and (ii) sales of
other assets for aggregate consideration of less than $3,000,000 in the
aggregate during any fiscal year of the Borrower.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.

3



--------------------------------------------------------------------------------



 



          “Assuming Lender” has the meaning assigned to such term in
Section 2.08.
          “Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Loan Maturity Date and the
date of termination of the Revolving Loan Commitments.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means AFC Enterprises, Inc., a Minnesota corporation.
          “Borrower Common Stock” means the common stock issued by the Borrower.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) a Term Loan and as to which
a single Interest Period is in effect or (c) a Swingline Loan.
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
          “Breakage Cost Cash Collateral Account” as defined in Section 8.02.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City or the City of Atlanta, Georgia
are authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP as

4



--------------------------------------------------------------------------------



 



in effect on the date hereof, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP as in effect on
the date hereof.
          “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
          “Cash” means money, currency or a credit balance in a Deposit Account.
          “Cash Equivalents” means, as at any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date (except in the case of taxable auction rate municipal bonds and auction
rate preferred securities which may have longer maturities) and having, at the
time of the acquisition thereof, the highest rating obtainable from either S&P
or Moody’s; (iii) commercial paper maturing no more than one year from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of
deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia or any foreign country that (a) is at least “adequately capitalized”
(as defined in the regulations of its primary Federal banking regulator) and
(b) has Tier 1 capital (as defined in such regulations) of not less than
$100,000,000 (a “Cash Equivalent Bank”); (v) Eurodollar time deposits having a
maturity of less than one year purchased directly from any Lender or Cash
Equivalent Bank; and (vi) shares of any money market mutual fund that (a) has at
least 95% of its assets invested continuously in the types of investments
referred to in clauses (i) through (v) above, (b) has net assets of not less
than $500,000,000, and (c) has the highest rating obtainable from either S&P or
Moody’s.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any

5



--------------------------------------------------------------------------------



 



lending office of such Lender or by such Lender’s or the Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Term Loans or Swingline Loans.
          “CLO” has the meaning assigned to such term in Section 9.04.
          “Closing Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means, collectively, all of the real, personal and mixed
property (including Capital Stock) in which Liens are purported to be granted
pursuant to the Security Documents as security for the Obligations.
          “Collateral Agent” has the meaning set forth in the Collateral
Agreement.
          “Collateral Agreement” means the Guarantee and Collateral Agreement
among the Loan Parties and the Administrative Agent, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time,
substantially in the form of Exhibit C.
          “Collateral and Guarantee Requirement” means the requirement that:
     (a) the Administrative Agent shall have received (i) from each of the
Borrower and the Subsidiary Loan Parties a counterpart of each of the Security
Documents duly executed and delivered on behalf of the Loan Parties party
thereto and (ii) in the case of any Person that becomes a Subsidiary Loan Party
after the Closing Date, a supplement to each Security Document, in the form
specified therein, duly executed and delivered on behalf of such Subsidiary Loan
Party;
     (b) all outstanding Equity Interests of each Subsidiary Loan Party and
other Subsidiaries not subject to an applicable restrictive agreement permitted
pursuant to Section 6.08 shall have been pledged pursuant to the Collateral
Agreement and the Administrative Agent shall have received certificates or other
instruments representing all such Equity Interests (if certificated), together
with stock powers or other instruments of transfer with respect thereto endorsed
in blank;
     (c) all Indebtedness of the Borrower and each Subsidiary that is owing to
any Loan Party shall be evidenced by a promissory note or other instrument and
shall have been pledged pursuant to the Collateral Agreement and the
Administrative Agent shall have received all such promissory notes and other
instruments, together with instruments of transfer with respect thereto endorsed
in blank;

6



--------------------------------------------------------------------------------



 



     (d) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the first
priority Liens intended to be created by the Collateral Agreement and perfect
such Liens to the extent required by, and with the priority required by, the
Collateral Agreement, shall have been filed, registered or recorded or delivered
to the Administrative Agent for filing, registration or recording, all subject
to the Permitted Encumbrances;
     (e) the Administrative Agent shall have received on the Closing Date or
within 90 days thereafter (unless extended by the Administrative Agent to
120 days after the Closing Date in its sole discretion): (i) counterparts of a
Mortgage with respect to each Mortgaged Property described on Schedule 1.1A,
duly executed and delivered by the record owner of such Mortgaged Property, and
in recordable form, and, to the extent necessary or advisable under applicable
law, for filing in the appropriate county land office(s), Uniform Commercial
Code financing statements covering fixtures, in each case appropriately
completed (“Fixture Filings”); (ii) a policy or policies of ALTA title insurance
each in an amount not less than the book value of such Mortgaged Property issued
by the Title Company insuring the Lien of each such Mortgage as a valid first
Lien on the Mortgaged Property described therein, free of any other Liens except
as expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent or the Required Lenders
may reasonably request and any affidavits, certificates, information (including
financial data) as shall be required to induce the Title Company to issue such
title policies and endorsements; (iii) evidence reasonably satisfactory to the
Administrative Agent of payment of all expenses and premiums of the Title
Company in connection with the issuance of the title policies and endorsements
contemplated above and of all recording, mortgage, intangibles, transfer and
stamp taxes payable in connection with recording the Mortgages and Fixture
Filings; (iv) such surveys, abstracts, appraisals and other documents as the
Administrative Agent or the Required Lenders may reasonably request with respect
to any such Mortgage or Mortgaged Property; (v) a completed “life of loan”
Federal Emergency Management Agency Standard Flood Hazard Determination, and if
any improvement to the Flood Hazard Property is located in a special flood
hazard area, a notification to the Borrower or the applicable Subsidiary
(“Borrower Notice”), and (if applicable) such Borrower Notice shall contain a
notification to the Borrower or the applicable Subsidiary that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) is not available
because the community does not participate in the NFIP, and documentation
evidencing the Borrower’s or the applicable Subsidary’s receipt of the Borrower
Notice (e.g., countersigned Borrower Notice, return receipt, certified U.S.
Mail, or overnight delivery); and (vi) evidence of flood insurance with respect
to each Flood Hazard Property that is located in a community where such flood
insurance is available, in form and substance reasonably satisfactory to
Collateral Agent; and
     (f) each Loan Party shall have obtained all consents and approvals required
(without giving effect to Sections 9-406 through 9-409 of the Uniform Commercial
Code as in effect on the date hereof in the State of Delaware) to be obtained by
it in connection with the execution and delivery of all Security Documents to
which it is a party, the performance of its obligations thereunder and the
granting by it of the Liens thereunder.

7



--------------------------------------------------------------------------------



 



          “Commitment” means a Revolving Loan Commitment or a Term Loan
Commitment, or any combination thereof (as the context requires).
          “Consolidated Capital Expenditures” means, for any period, the sum of
(i) the aggregate of all expenditures (whether paid in cash or other
consideration or accrued as a liability and including that portion of Capital
Lease Obligations which is capitalized on the consolidated balance sheet of
Borrower and its Subsidiaries) by Borrower and its Subsidiaries during that
period that, in conformity with GAAP as in effect on the date hereof, are
included in “additions to property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of Borrower and its
Subsidiaries plus (ii) to the extent not covered by clause (i) of this
definition, the aggregate of all expenditures by Borrower and its Subsidiaries
during that period to acquire (by purchase or otherwise) (a) the business,
property or fixed assets of any Person, or (b) stock or other evidence of
beneficial ownership of any Person to the extent the purchase price of such
stock or other evidence of beneficial ownership of such Person is appropriately
allocated to property, plant, or equipment in accordance with GAAP as in effect
on the date hereof; provided, however, Consolidated Capital Expenditures shall
not include expenditures made from the proceeds of any insurance or condemnation
payments (or payments made in lieu of condemnation) received by Borrower and its
Subsidiaries and used to repair or replace the damaged property with respect to
which such proceeds were received.
          “Consolidated Cash Interest Expense” means, for any period,
Consolidated Interest Expense for such period excluding, however, any interest
expense not payable in Cash (including amortization of discount and amortization
of debt issuance costs).
          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted from
revenues in determining such Consolidated Net Income for such period, the sum of
(i) the aggregate amount of consolidated interest expense for such period,
(ii) the aggregate amount of all provisions for all Taxes (whether or not paid,
estimated or accrued) based upon or determined by reference to the income and
profits for such period, (iii) all amounts attributable to depreciation,
amortization (including but not limited to amortization of goodwill and other
intangible assets, amortization and write-offs of financing costs and premiums
paid in connection with any early extinguishment of Indebtedness) and any
non-cash impairment charges related to goodwill, other intangible or long-lived
assets for such period, (iv) all extraordinary, unusual or non-recurring charges
(including without limitation, restructuring charges), (v) charges, reserves and
provisions made with respect to litigation, in each case to the extent cash
reserves have been established with respect to such charges, reserves and
provisions, (vi) charges made with respect to litigation disclosed in
Schedule 4.01(l) to the extent reserves have been established with respect
thereto, or to the extent not reserved for in an amount acceptable to the
Administrative Agent in its sole discretion, (vii) those items described on
Schedule 1.1D and (viii) all other non-cash charges, minus (b) without
duplication and to the extent added to revenues in determining such Consolidated
Net Income for such period, the sum of (i) all extraordinary gains during such
period, and (ii) after-tax income derived from discontinued operations or from
the subject of Asset Sales, all as determined on a consolidated basis in
accordance with GAAP.
          “Consolidated EBITDAR” means, for any period, Consolidated EBITDA plus
Consolidated Rental Expense.

8



--------------------------------------------------------------------------------



 



          “Consolidated Fixed Charges” means for any period, the sum of (a) the
aggregate amount of scheduled principal payments made during such period on
Indebtedness, including Capital Lease Obligations, of the Borrower and its
Subsidiaries, (b) Consolidated Cash Interest Expense, and (c) Consolidated
Rental Expense of Borrower and its Subsidiaries.
          “Consolidated Interest Expense” means, for any period, the interest
expense, both expended and capitalized (including the interest component in
respect of Capital Lease Obligations), accrued or paid by the Borrower and its
Subsidiaries during such period (excluding any amortization or write-off of
financing costs otherwise included therein and excluding any fees paid pursuant
to Section 2.12 hereof and the write-off of unamortized deferred financing costs
taken by Borrower in connection with the refinancings of Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Borrower and its Subsidiaries), net of interest income of
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.
          “Consolidated Net Income” means, for any period, (i) the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP,
minus (ii) (a) the income (or loss) of any Person (other than a Subsidiary of
the Borrower) in which any other Person (other than the Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or any of its Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Subsidiaries, (c) the
income of any Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (d) any after-tax gains or losses
attributable to Asset Sales or returned surplus assets of any Plan, and (e) (to
the extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses.
          “Consolidated Rental Expense” for any period, the aggregate amount of
fixed and contingent rentals payable by Borrower and its Subsidiaries for such
period with respect to operating (non-capital) leases of real and personal
property determined on a consolidated basis in accordance with GAAP as in effect
on the date hereof.
          “Consolidated Total Indebtedness” means, as of any date of
determination, the aggregate principal amount of Indebtedness of the Borrower
and the Subsidiaries outstanding as of such date.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

9



--------------------------------------------------------------------------------



 



          “Conversion Strategy” means sales by Borrower and Subsidiary Loan
Parties to franchisees thereof of restaurants and other outlets and units with
respect to direct marketing areas.
          “Credit Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become, or has a
Parent that has become, the subject of a Bankruptcy Event.
          “Deposit Account” means a demand, time, savings, and passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “Eligible Assignee” has the meaning assigned to such term in
Section 9.04.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of

10



--------------------------------------------------------------------------------



 



the Borrower or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by reference to) its net income by the United
States of America, or by the jurisdiction under the laws

11



--------------------------------------------------------------------------------



 



of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a) and (d) any U.S. Federal withholding Taxes
imposed by FATCA.
          “Existing Credit Agreement” means the Third Amended and Restated
Credit Agreement (as amended), dated as of August 14, 2009 by and among AFC
Enterprises, Inc., the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.
          “Existing Letters of Credit” means those existing letters of credit
issued by the Issuing Bank and listed on Schedule 1.1C.
          “FATCA” means Sections 1471 through 1474 of the Code and any
regulations or official interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1.00%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Covenants” means the covenants set forth at Sections 6.11
and 6.12 hereof.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “Flood Hazard Property” means any improved Real Property Asset (or
Real Property Lease) subject to a Mortgage and any portion of which is located
in an area designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency or any successor agency.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

12



--------------------------------------------------------------------------------



 



          “Foreign Subsidiary” means any Subsidiary that is organized under the
laws of a jurisdiction other than the United States of America or any State
thereof or the District of Columbia.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit or contingent liabilities or obligations
with respect to assigned or subleased operating leases in the ordinary course of
business.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Increasing Lender” has the meaning assigned to such term in
Section 2.08.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to loans or
monetary advances of any kind, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and due within 12 months incurred in the ordinary course of business,
(ii) obligations incurred under ERISA and (iii) obligations incurred under
Permitted Earnout Agreements, other than in the case of (ii) and (iii) to the
extent recorded as Indebtedness on the consolidated balance sheet of the
Borrower), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an

13



--------------------------------------------------------------------------------



 



existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The contingent
liability of a Person arising from guaranties of operating leases which are
assigned or sublet in the ordinary course of business shall not constitute
Indebtedness.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.07.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is three or six months (or, with
the consent of each Lender, nine or twelve months) thereafter, in each case as
the Borrower may elect; provided, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day and (ii) any Interest Period that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving Loan
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
          “Investment” means, for any Person, any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of any other Person, any loans or advances made
to any other Person, any Guarantee of the obligations of any other Person, any
other investment or interest in any other Person and any purchase or acquisition
(in one transaction or a series of transactions) of any assets of any other
Person constituting a business unit; provided, that the term Investment shall
not include

14



--------------------------------------------------------------------------------



 



(A) accounts receivables of the Borrower and its Subsidiaries that (i) are
payable within 180 days, (ii) are incurred in ordinary course of business and
(iii) are incurred on commercially reasonably terms, to the extent such accounts
receivables may constitute a loan or advance and (B) advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business.
          “Issuing Bank” means JPMCB, in its capacity as the issuer of Letters
of Credit hereunder and with respect to Existing Letters of Credit, and its
successors in such capacity as provided in Section 2.05(i). The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
          “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided
that in no event shall any Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or the agreement executed by such Person pursuant to Section 2.08,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement, including any Existing Letters of Credit.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Page LIBOR01 (or on any successor
or substitute page or service providing quotations of interest rates applicable
to dollar deposits in the London interbank market comparable to those currently
provided on such page, as determined by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

15



--------------------------------------------------------------------------------



 



          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means this Agreement, the Collateral Agreement and
the other Security Documents.
          “Loan Parties” means the Borrower and the Subsidiary Loan Parties.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Margin Stock” shall have the meaning provided such term in
Regulation U.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, property, prospects or condition, financial or
otherwise, of the Borrower and its Subsidiaries taken as a whole, (b) the
validity or enforceability of any of the Loan Documents, (c) (i) the ability of
the Borrower or the Subsidiary Loan Parties to perform any of their respective
obligations under the Loan Documents or (ii) the ability of the Administrative
Agent or the Lenders to enforce the Obligations or (d) the rights of or benefits
available to the Lenders under the Loan Documents.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $5,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Material Real Property Lease” has the meaning set forth in
Section 3.05(b).
          “Material Subsidiary” shall mean a Subsidiary or Subsidiaries that, as
of the end of the most recent ended fiscal quarter, account individually or in
the aggregate for 5.00% or more of the Borrower’s consolidated (i) total assets,
(ii) shareholders’ equity, (iii) operating income (calculated for the four most
recent fiscal quarters) or (iv) total revenue, determined in each case in
accordance with GAAP.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgage” means a mortgage, deed of trust, assignment of leases and
rents, leasehold mortgage or other security document granting a Lien on any
Mortgaged Property to secure the Obligations. Each Mortgage shall be
substantially in the form of Exhibit G.

16



--------------------------------------------------------------------------------



 



          “Mortgaged Property” means, initially, each parcel of real property
and the improvements thereto owned by a Loan Party and identified on
Schedule 1.1A, and includes each other parcel of real property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 5.11.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Proceeds” means, with respect to any event (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, (ii) in the case of a casualty, insurance proceeds, and
(iii) in the case of a condemnation or similar event, condemnation awards and
similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid by the Loan Parties to third parties (other than
Affiliates) in connection with such event, including without limitation,
underwriting discounts and commissions and other reasonable transaction costs
associated therewith, (ii) in the case of a sale, transfer of other disposition
of an asset (including pursuant to a sale and leaseback transaction or a
casualty or condemnation or similar proceeding), the amount of all payments
required to be made by the Loan Parties as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and taxes reasonably estimated to
be actually payable as a result of such asset disposition within two years of
the date of such disposition, (iii) reasonable reserves taken by Borrower in
accordance with GAAP against any liabilities (actual or contingent) retained by
Borrower as determined (in the case of any such reserves in excess of
$1,000,000) by the Board of Directors of Borrower in its reasonable good faith
judgment and evidenced by a resolution of the Board of Directors, and
(iv) reasonable employee termination costs payable in connection with Asset
Sales; provided, that any reduction in such reserve will be treated for all
purposes of this Agreement as a new Asset Sale at the time of such reduction
with Net Proceeds equal to the amount of such reduction.
          “Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(c).
          “Obligations” has the meaning assigned to such term in the Collateral
Agreement.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Parent” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
          “Participant” has the meaning set forth in Section 9.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

17



--------------------------------------------------------------------------------



 



          “Perfection Certificate” means a certificate provided by the
Administrative Agent to the Borrower substantially in the form of Exhibit D or
any other form approved by the Administrative Agent
          “Permitted Acquisition” means any acquisition by the Borrower or its
Subsidiary Loan Parties of the assets of, or all of the Equity Interests in, a
Person or division or line of business of a Person that is engaged in a line or
lines of business reasonably related (ancillary or complementary) to the line of
business or lines of business of the Borrower or any Subsidiary if, immediately
after giving effect thereto, (a) no Default or Event of Default has occurred and
is continuing or would result therefrom, (b) in the case of an acquisition of
Equity Interests in a Person, 100% of the Equity Interests in such Person, and
any other Subsidiary resulting from such acquisition, shall be owned directly or
indirectly by the Borrower or a Subsidiary Loan Party and all actions required
to be taken, if any, with respect to each Subsidiary resulting from such
acquisition under Sections 5.11 and 5.13 have been or are concurrently taken,
(c) the Borrower and the Subsidiaries are in compliance, on a pro forma basis
after giving effect to such acquisition, with the Financial Covenants recomputed
as at the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available as if such acquisition had occurred on
the first day of each relevant period for testing such compliance, (d) the
business acquired shall be related to the food service industry or suitable for
or related to franchising and (e) the Borrower has delivered to the
Administrative Agent an officers’ certificate to the effect set forth in clauses
(a), (c) and (d) above, together with all relevant financial information for the
business or entity being acquired.
          “Permitted Earnout Agreements” shall mean any agreement by Borrower or
one of its Subsidiaries to pay (i) the seller or sellers of any Person or assets
acquired in accordance with the provisions of this Agreement at any time
following the consummation of such acquisition by reference to the financial
performance of the assets acquired or (ii) the purchaser or purchasers in
connection with any Asset Sales the amounts of any deferred maintenance
obligations or monies from repair escrow agreements; provided that the aggregate
amount of all such payments which may be owed under such agreements contemplated
by clauses (i) and (ii) at any time of determination shall not exceed
$15,000,000.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes, assessments or governmental charges or
claims that are not yet due or are being contested in compliance with
Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

18



--------------------------------------------------------------------------------



 



     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety, indemnity and appeal bonds, performance and
return-of-money and fiduciary bonds and other obligations of a like nature, in
each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (l) of Article VII;
     (f) easements, zoning restrictions, rights-of-way, licenses, covenants,
conditions, minor defects, encroachments or irregularities in title and similar
encumbrances on real property that do not secure any monetary obligations and do
not materially interfere with the ordinary conduct of business of the Borrower
or any Subsidiary at the Real Property Assets or Real Property Leases subject to
such Liens;
     (g) leases or subleases to the extent permitted hereunder granted to others
not interfering in any material respect with the ordinary conduct of the
business of Borrower or any of its Subsidiaries;
     (h) any (i) interest or title of a lessor or sublessor under any lease,
(ii) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii);
     (i) Liens on goods held by suppliers arising in the ordinary course of
business for sums not yet delinquent or being contested in good faith, if such
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor and as long as such Lien remains unperfected;
     (j) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (k) rights of franchisees under franchise agreements in keeping with the
Borrower’s historical practices;
     (l) with respect to any Real Property Lease in which the Borrower owns a
leasehold estate, any defect or encumbrance caused by or arising out of the
failure to record the lease or a memorandum thereof in the applicable real
property records in the county where such Real Property Lease is located other
than any defect or encumbrance created or suffered by the Borrower; and
     (m) the effect of any moratorium, eminent domain or condemnation
proceedings;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:

19



--------------------------------------------------------------------------------



 



     (a) investments in Cash or Cash Equivalents;
     (b) investments consisting of notes received from employees of Borrower and
its Subsidiaries in connection with, and in an amount not to exceed the purchase
price of, their purchase of Borrower Common Stock, provided such notes are
secured by the Borrower Common Stock being purchased with the proceeds thereof;
     (c) investments held or to be held by a grantor trust established by
Borrower for the purpose of providing a deferred compensation plan for certain
members of management; provided that the aggregate amount of all such
investments made shall not at any time exceed $10,000,000;
     (d) investments in Subsidiary Loan Parties; and
     (e) investments consisting of notes received in connection with Specified
Asset Sales or Asset Sales to the extent permitted under Section 6.03.
          “Permitted Joint Venture Investment” means one or more Investments by
the Borrower or a Subsidiary Loan Party in Joint Ventures; provided that,
(i) each such Joint Venture interest shall be at least 10% of the total Joint
Venture interests of each such Joint Venture and (ii) the businesses of each
such Joint Venture shall consist of the development and operation of a business
which may be conducted by the Borrower hereunder.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.”
          “Prepayment Event” means:
     (a) any sale, transfer or other disposition (including without limitation
pursuant to a sale and leaseback transaction or the issuance of Capital Stock of
the Subsidiaries (other than in connection with a Permitted Acquisition)) or
other than the sale and transfer of obsolete or surplus assets; or
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary, other than casualties, insured damage
or takings resulting in aggregate Net Proceeds not exceeding $250,000 per
occurrence or $1,000,000 in the aggregate during any fiscal year of the
Borrower; or
     (c) the incurrence by the Borrower or any Subsidiary of any Indebtedness,
other than Indebtedness permitted by Section 6.01; or

20



--------------------------------------------------------------------------------



 



     (d) any return to the Borrower or any of its Subsidiaries of any surplus
assets of any pension plan of the Borrower or any of its Subsidiaries.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMCB as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
          “Real Property Assets” means fee owned estate interests of Borrower or
any of its Subsidiaries in land, buildings, improvements, and fixtures attached
thereto, other than mall located, kiosk and “in-line unit” type property.
          “Real Property Lease” has the meaning set forth in Section 3.05(b).
          “Register” has the meaning set forth in Section 9.04.
          “Regulation D,” “Regulation U” and “Regulation X” shall mean,
respectively, Regulation D, Regulation U and Regulation X of the Federal Reserve
Board.
          “Regulatory Shares” means, with respect to any Person, shares of such
Person required to be issued as qualifying shares to directors or persons
similarly situated or shares issued to Persons other than Borrower or a wholly
owned Subsidiary of Borrower in response to regulatory requirements of foreign
jurisdictions pursuant to a resolution of the Board of Directors of such Person,
so long as such shares do not exceed one percent of the total outstanding shares
of equity such Person and any owners of such shares irrevocably covenant with
Borrower to remit to Borrower or waive any dividends or distributions paid or
payable in respect of such shares.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Replacement Lender” has the meaning assigned to such term in
Section 2.19(c).
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposure, Term Loans and unused Commitments representing more than 50% of the
sum of the total Revolving Credit Exposures, outstanding Term Loans and unused
Commitments at such time who are not Defaulting Lenders.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.

21



--------------------------------------------------------------------------------



 



          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to clause (b) of
Section 2.01.
          “Revolving Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption (or, in the case of any
Assuming Lender, the agreement entered into by such Assuming Lender under
Section 2.08(c)) pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Loan Commitments is $60,000,000.
          “Revolving Loan Commitment Increase” has the meaning assigned to such
term in Section 2.08.
          “Revolving Loan Commitment Increase Date” has the meaning assigned to
such term in Section 2.08.
          “Revolving Loan Maturity Date” means December 23, 2015.
          “S&P” means Standard & Poor’s Ratings Group.
          “Security Documents” means the Collateral Agreement, the Mortgages,
and each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.11 or 5.13 to secure any of the Obligations.
          “Specified Asset Sales” means Asset Sales with respect to (i) sales or
leases or transfers of franchise related properties to franchisees pursuant to
the Borrower’s “turnkey” development programs, (ii) sales, leases or transfers
of franchises and related assets and properties repossessed or reacquired by the
Borrower from franchisees and subsequently resold to new franchisees all in the
ordinary course of business, (iii) sales or dispositions of franchise related
properties and assets that are no longer in operation and are surplus to the
Borrower’s needs in the ordinary course of business in an amount not in excess
of $5,000,000 in any twelve month period; provided that such limitation shall
not apply to sales and dispositions of the assets listed on Schedule 1.1B
hereto, (iv) exchanges of properties or assets for other properties or assets
(other than cash or cash equivalents) that (1) are useful in the business of the
Borrower and its Subsidiaries as then being conducted and (2) have a fair market
value at least equal to the fair market value of the assets or properties being
exchanged (as evidenced by a resolution of the directors of the Borrower in the
case of transactions having a fair market value in excess of $1,000,000) in the
ordinary course of business and (v) sales of franchise related properties in
connection with a market relocation program or the Borrower’s Conversion
Strategy.

22



--------------------------------------------------------------------------------



 



          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “Subject Transaction” means as defined in Section 6.13.
          “Subordinated Debt” means the subordinated debt evidenced by
subordinated Indebtedness issued or incurred by the Borrower subordinated in
right of payment to the payment in full of the Obligations of the Borrower to
the Loan Parties under the Loan Documents and other senior obligations of the
Borrower; provided that (i) the negative covenants in such subordinated
Indebtedness are less burdensome than the negative covenants in this Agreement
as in effect at the time such subordinated Indebtedness is incurred, (ii) the
affirmative covenants in such subordinated Indebtedness are no more burdensome
than the affirmative covenants in this Agreement as in effect at the time such
subordinated Indebtedness is incurred, (iii) the events of default in such
subordinated Indebtedness relating to insolvency and nonpayment of amounts owed
thereunder are no more restrictive than the corresponding defaults in this
Agreement as in effect at the time such subordinated Indebtedness is incurred,
(iv) such subordinated Indebtedness does not cross-default to other Indebtedness
(but may cross-accelerate to other material Indebtedness of Borrower or any
Subsidiary that has guaranteed such subordinated Indebtedness), (v) the
subordination provisions in such subordinated Indebtedness are either
(A) reasonably satisfactory to the Administrative Agent or (B) substantially the
same as the subordination provision set forth on Exhibit F hereto, (vi) such
subordinated Indebtedness does not provide for any scheduled payment or
mandatory prepayment of principal earlier than one (1) year after the final
maturity of Loans under this agreement other than redemptions made at the option
of the holders of such subordinated Indebtedness upon a change in control of the
Borrower in circumstances that would also constitute a Change in Control under
this Agreement (provided that any such redemption cannot be made fewer than
30 days after such change in control and that any such redemption is fully and
absolutely subordinated to the indefeasible payment in full of all principal,
interest and other amounts under the Loan Documents) and (vii) no Default or
Event of Default shall have occurred and be continuing at the date of
incurrence.
          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the

23



--------------------------------------------------------------------------------



 



equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
          “Subsidiary Loan Party” means any wholly-owned Subsidiary (direct or
indirect) that is not a Foreign Subsidiary, any Subsidiary that is designated a
Subsidiary Loan Party by the Borrower or any Subsidiary that is otherwise
classified as a Subsidiary Loan Party hereunder.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMCB, in its capacity as lender of Swingline
Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.04.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.
          “Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make one or more Term Loans hereunder on
the Closing Date, expressed as an amount representing the maximum aggregate
principal amount of the Term Loans to be made by such Lender hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender’s Term Loan Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Loan Commitment, as applicable. The initial aggregate amount of the
Lenders’ Term Loan Commitments is $40,000,000.
          “Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Term Loans of such
Lender.
          “Term Loan Maturity Date” means December 23, 2015.
          “Terminated Lender” has the meaning assigned to such term in
Section 2.19(c).

24



--------------------------------------------------------------------------------



 



          “Title Company” means any of Chicago Title Insurance Company, Stewart
Title and Guaranty Company, Commonwealth Land Title Insurance Company and First
American Title Insurance Company or such other reputable title insurance company
reasonably satisfactory to the Administrative Agent.
          “Total Leverage Ratio” means, on any date of determination, the ratio
of (a) Consolidated Total Indebtedness as of such date less the amounts on
deposit in the Breakage Cost Cash Collateral Account as of such date, to
(b) Consolidated EBITDA for the period of four immediately preceding fiscal
quarters of the Borrower ended on such date.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Loan Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
     SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to

25



--------------------------------------------------------------------------------



 



eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any change in GAAP with respect to the recognition of leases in
financial statements (and, for the avoidance of doubt, notwithstanding any
subsequent change in GAAP, obligations under leases classified as operating
leases under GAAP as of the date hereof shall not be reclassified as
Indebtedness or interest expense and payments with respect to rights under such
leases shall not be reclassified as Consolidated Capital Expenditures for
purposes of this Agreement).
ARTICLE II
The Credits
     SECTION 2.01 Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees (a) if such Lender has made a Term Loan Commitment,
to make the Term Loan to the Borrower in one drawing on the Closing Date and
(b) if such Lender has made a Revolving Loan Commitment, to make Revolving Loans
to the Borrower from time to time during the Availability Period in an aggregate
principal amount with respect to the Revolving Loans that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Loan
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
Amounts repaid in respect of Term Loans may not be reborrowed.
     SECTION 2.02 Loans and Borrowings. Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
          (a) Subject to Sections 2.07 and 2.14, each Borrowing (other than a
Swingline Loan) shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance herewith; provided that all Borrowings
made on the Closing Date must be made as ABR Borrowings. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. Each Swingline Loan shall be an ABR
Loan.
          (b) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of

26



--------------------------------------------------------------------------------



 



$1,000,000 and not less than $5,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Loan Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 10 Eurodollar Borrowings outstanding.
          (c) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Loan Maturity Date or the Term Loan Maturity Date, as
applicable.
     SECTION 2.03 Requests for Borrowings. To request a Revolving Loan Borrowing
or a Term Loan Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00
noon, New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 12:00 noon, New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
     (i) whether the requested Borrowing is to be a Revolving Loan Borrowing or
a Term Loan Borrowing;
     (ii) the aggregate amount of the requested Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (v) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (vi) the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar

27



--------------------------------------------------------------------------------



 



Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of three month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
     SECTION 2.04 Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $10,000,000
and (ii) the total Revolving Credit Exposures exceeding the total Revolving Loan
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower as designated in the Borrowing Request (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Loan Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which the
Revolving Loan Lenders will participate. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Revolving Loan Lender,
specifying in such notice such Revolving Loan Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Revolving Loan Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Loan
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Loan Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Revolving Loan Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Loan Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Loan Lenders. The Administrative Agent shall notify the
Borrower of any participations in any

28



--------------------------------------------------------------------------------



 



Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Loan Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
     SECTION 2.05 Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $25,000,000
and (ii) the total Revolving Credit Exposures shall not exceed the total
Revolving Loan Commitments.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Loan Maturity Date; provided
that the immediately preceding clause (i) shall not prevent the Issuing Bank
from agreeing that a Letter of Credit will automatically be extended for one or
more successive

29



--------------------------------------------------------------------------------



 



periods not to exceed one year, each upon prior written request of Borrower
which will be provided at least 40 days prior to the expiration of such Letter
of Credit, so long as Issuing Bank notifies Borrower or such beneficiary, as the
case may be, in writing not less than 20 days prior to the expiration date that
it has agreed to extend for any such additional period; and provided further,
that no such extension will be made if a Default has occurred and is continuing
(and has not been waived) at the time Issuing Bank must elect whether or not to
allow such extension.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Loan Lender, and each Revolving Loan Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Loan Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Loan Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Revolving Loan Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Loan Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000 the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Loan Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Revolving Loan Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Loan Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Revolving Loan
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Loan Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving

30



--------------------------------------------------------------------------------



 



Loan Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Loan Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Revolving Loan Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Revolving Loan Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a

31



--------------------------------------------------------------------------------



 



Letter of Credit. The Issuing Bank shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such LC Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Loan Lender pursuant to paragraph (e) of this Section to reimburse
the Issuing Bank shall be for the account of such Lender to the extent of such
payment.
          (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time with the written consent of the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank, each of which consents
shall not be unreasonably withheld. The Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and

32



--------------------------------------------------------------------------------



 



control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent or
at the request of the Borrower, and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
          (k) Existing Letters of Credit. On and after the Closing Date, the
Existing Letters of Credit shall be deemed to have been issued by the Issuing
Bank pursuant to the terms of this Agreement and shall constitute Letters of
Credit for all purposes hereunder and under the other Loan Documents. The
Borrower agrees that it shall reimburse the Issuing Bank upon any draw under the
Existing Letters of Credit in accordance with Section 2.05(e) and the other
provisions of this Agreement.
     SECTION 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to

33



--------------------------------------------------------------------------------



 



ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
     SECTION 2.07 Interest Elections. (a) Each Revolving Loan Borrowing and Term
Loan Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Revolving Loan Borrowing or the Term Loan
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loans, which may not be
converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Loan Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of three month’s duration.

34



--------------------------------------------------------------------------------



 



          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
     SECTION 2.08 Termination, Reduction and Increase of Commitments.
          (a) Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Revolving Loan Commitments; provided
that (i) each reduction of the Revolving Loan Commitments shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 (or
lesser amount if the outstanding Revolving Loan Commitments are less) and
(ii) the Borrower shall not terminate or reduce the Revolving Loan Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10, the Revolving Credit Exposures would exceed the total
Revolving Loan Commitments.
          (b) Notice and Effect of Termination or Reduction. The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Revolving Loan Commitments under paragraph (a) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Loan Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Revolving Loans Commitments shall
be permanent. Each reduction of the Revolving Loan Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving Loan
Commitments.
          (c) Increase of Commitment. The Borrower may, at any time after the
three month anniversary of the Closing Date, by notice to the Administrative
Agent, propose an increase in the total Revolving Loan Commitments hereunder
(each such proposed increase being a “Revolving Loan Commitment Increase”)
either by having a Lender increase its Revolving Loan Commitment then in effect
(each an “Increasing Lender”) or by adding as a Lender with a new Revolving Loan
Commitment hereunder a Person which is not then a Lender (each an “Assuming
Lender”) in each case with the approval of the Administrative Agent, Issuing
Bank and Swingline Lender (in each case, not to be unreasonably withheld), which

35



--------------------------------------------------------------------------------



 



notice shall specify the name of each Increasing Lender and/or Assuming Lender,
as applicable, the amount of the Revolving Loan Commitment Increase and the
portion thereof being assumed by each such Increasing Lender or Assuming Lender,
and the date on which such Revolving Loan Commitment Increase is to be effective
(a “Revolving Loan Commitment Increase Date”) (which shall be a Business Day at
least three Business Days after delivery of such notice and 30 days prior to the
Revolving Loan Maturity Date); provided that no Lender shall have any obligation
hereunder to become an Increasing Lender and any election to do so shall be in
the sole discretion of each Lender; provided further that:
     (i) the amount of any Revolving Loan Commitment Increase, and the amount of
the Revolving Loan Commitment of any Assuming Lender as part of any Revolving
Loan Commitment Increase, shall be in a minimum amount of $5,000,000 and in
multiples of $1,000,000;
     (ii) the aggregate amount of all Revolving Loan Commitment Increases shall
not exceed $20,000,000;
     (iii) no Default or Event of Default shall have occurred and be continuing
on the relevant Revolving Loan Commitment Increase Date or shall result from any
Revolving Loan Commitment Increase; and
     (iv) the representations and warranties of the Borrower set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of the Revolving Loan Commitment Increase Date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date.
Each Revolving Loan Commitment Increase (and the increase of the Revolving Loan
Commitment of each Increasing Lender and/or the new Revolving Loan Commitment of
each Assuming Lender, as applicable, resulting therefrom) shall become effective
as of the relevant Revolving Loan Commitment Increase Date upon receipt by the
Administrative Agent, on or prior to 9:00 a.m., New York City time, on such
Revolving Loan Commitment Increase Date, of (A) a certificate of a duly
authorized officer of the Borrower stating that the conditions with respect to
such Revolving Loan Commitment Increase under this paragraph (c) have been
satisfied, (B) an agreement, in form and substance satisfactory to the Borrower
and the Administrative Agent, pursuant to which, effective as of such Revolving
Loan Commitment Increase Date, the Revolving Loan Commitment of each such
Increasing Lender shall be increased or each such Assuming Lender, as
applicable, shall undertake a Revolving Loan Commitment, duly executed by such
Increasing Lender or Assuming Lender, as the case may be, and the Borrower and
acknowledged by the Administrative Agent, the Issuing Bank and the Swingline
Lender and (C) such other documentation reasonably requested by the
Administrative Agent (including any necessary amendments to the Security
Documents in connection with the Revolving Loan Commitment Increase). Upon the
Administrative Agent’s receipt of a fully executed agreement from each
Increasing Lender and/or Assuming Lender referred to in clause (B) above,
together with the other documentation referred to in clauses (A) and (C) above,
the Administrative Agent shall record the information contained in each such
agreement in the

36



--------------------------------------------------------------------------------



 



Register and give prompt notice of the relevant Revolving Loan Commitment
Increase to the Borrower and the Lenders (including, if applicable, each
Assuming Lender). On each Revolving Loan Commitment Increase Date, the Borrower
shall (a) request funding of Revolving Loans by each Increasing Lender or
Assuming Lender for whom a Revolving Loan Commitment Increase is then effective
in such amounts and with such Interest Periods as may be required (after giving
effect to the partial payment provided for in clause (ii) below) to cause each
outstanding Borrowing to be held by all Lenders with a Revolving Loan Commitment
(including such Increasing Lender or Assuming Lender) ratably in proportion to
the Revolving Loan Commitments and (ii) direct the Administrative Agent to apply
the proceeds of such funding to the partial prepayment of Borrowings outstanding
to Lenders with Revolving Loan Commitments immediately before giving effect to
such Revolving Loan Commitment Increase, ratably in proportion to the amount
outstanding owing to them before giving effect to such Revolving Loan Commitment
Increase. Each Lender will have the right to request compensation under
Section 2.16 in respect of such partial prepayment, to the extent therein
provided. Upon each Revolving Loan Commitment Increase, the participation
interests of the Lenders in the then outstanding Letters of Credit and Swingline
Loans shall automatically be adjusted to reflect, and each Lender (including
each Increasing Lender or Assuming Lender) shall have a participation in each
such Letters of Credit and Swingline Loans equal to, the Lenders’ respective
Applicable Percentage thereof, after giving effect to such increase.
     SECTION 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Revolving Loan Maturity Date, (ii) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of such Lender’s Term Loan on
the Term Loan Maturity Date and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Loan
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least three Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain

37



--------------------------------------------------------------------------------



 



such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
     SECTION 2.10 Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to (i) prior notice in accordance with paragraph (b) of this Section and
(ii) Section 2.16.
          (b) The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon., New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving Loan
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice relating to a
Revolving Loan Borrowing or a Term Loan Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Loan Borrowing or any Term Loan Borrowing shall be in an amount that
would be permitted in the case of an advance of a Revolving Loan Borrowing or a
Term Loan Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Revolving Loan Borrowing or a Term Loan Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
          (c) In the event and on each occasion that any Net Proceeds are
received by or on behalf of the Borrower or any Subsidiary in respect of any
Prepayment Event, the Borrower shall, within one Business Day after such Net
Proceeds are received, prepay Term Loan Borrowings in accordance with paragraph
(d) below in an aggregate amount equal to such Net Proceeds; provided that, if
the Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Borrower and the Subsidiaries intend to
apply the Net Proceeds from, (y) in the case of any event described in clause
(a) or (b) of the definition of the term Prepayment Event, within 9 months after
receipt of such Net Proceeds, and (z) in the case of any issuance of Capital
Stock by the Subsidiaries to finance a Permitted Acquisition, within

38



--------------------------------------------------------------------------------



 



360 days after receipt of such Net Proceeds, to (i) acquire real property,
equipment or other tangible assets to be used in the business of the Borrower
and the Subsidiaries (or in the case of an event described in clause (b) of the
definition of the term Prepayment Event, to promptly and diligently apply such
Net Proceeds to pay or reimburse the cost of repairing or restoring or replacing
the assets in respect of which such Net Proceeds were received) or (ii) make
Permitted Acquisitions, (other than Net Proceeds received from business
interruption insurance for working capital and general corporate purposes), and
certifying that no Default has occurred and is continuing, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds in
respect of such event (or the portion of such Net Proceeds specified in such
certificate, if applicable) except to the extent of any such Net Proceeds
therefrom that have not been so applied by the end of such 9 month or 360 day
period, as applicable, at which time a prepayment shall be required in an amount
equal to such Net Proceeds that have not been so applied. In addition, in the
event and on each occasion that the Borrower or any Subsidiary shall sell, lease
or otherwise dispose of any asset (whether or not such transaction shall
constitute a Prepayment Event), if the Borrower would be required to prepay or
redeem, or to offer to prepay or redeem, any Subordinated Debt as a result of
such transaction unless the proceeds of such transaction are applied within a
specified period to prepay Term Loan Borrowings (or otherwise reinvested as
permitted in accordance with the terms of such Subordinated Debt), then the
Borrower shall (unless such proceeds are otherwise reinvested within the
specified period in a manner that relieves the Borrower of any such requirement
in respect of the Subordinated Debt) prepay Term Loan Borrowings in accordance
with paragraph (d) below within such specified period to the extent necessary to
relieve the Borrower of any such requirement. In the event the Borrower receives
any such Net Proceeds (not immediately reinvested in accordance with this
Section 2.10(c)) in excess of $10,000,000 in the aggregate in any fiscal year,
the Borrower shall within three Business Days of receipt thereof, deposit such
excess Net Proceeds in the Breakage Cost Cash Collateral Account, pending the
application of such Net Proceeds in accordance with this Section 2.10(c).
Notwithstanding anything to the contrary set forth herein, at the Borrower’s
option, the Net Proceeds from Specified Asset Sales may be used to prepay
Revolving Loans, provided such amount may only be re-borrowed as Revolving Loans
to make reinvestments or prepayments in accordance with this Section 2.10(c).
          (d) Prior to any optional prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(b) of this Section. In the event of any mandatory prepayment of Term Loan
Borrowings the aggregate amount of such prepayment shall be allocated among the
Term Loan Lenders pro rata based on the aggregate principal amount of
outstanding Borrowings.
          (e) If on any day on which Loans would otherwise be required to be
prepaid pursuant to this Section 2.10, (each a “Prepayment Date”), the amount of
such required prepayment exceeds the then outstanding aggregate principal amount
of ABR Loans which are of the Class required to be prepaid, and no Default
exists or is continuing, then on such Prepayment Date, at any time following the
establishment of the Breakage Cost Cash Collateral Account pursuant to
Section 8.02, at the election of Borrower, (i) Borrower shall deposit dollars
into the Breakage Cost Cash Collateral Account in an amount equal to such
excess, and only the outstanding ABR Loans which are of the Class required to be
prepaid shall be required to be prepaid on such Prepayment Date and (ii) on the
last day of each Interest Period after such

39



--------------------------------------------------------------------------------



 



Prepayment Date in effect with respect to a Eurodollar Loan which is of the
Class required to be prepaid, the Administrative Agent is irrevocably authorized
and directed to apply funds from the Breakage Cost Cash Collateral Account (and
liquidate investments held in the Breakage Cost Cash Collateral Account as
necessary) to prepay such Eurodollar Loans for which the Interest Period is then
ending to the extent funds are available in the Breakage Cost Cash Collateral
Account.
     SECTION 2.11 Amortization of Term Loans. (a) Subject to adjustment pursuant
to paragraph (c) of this Section, the Borrower shall repay the Term Loan on each
date set forth below in a principal amount equal to the percentage of the
original principal amount of the Term Loan made on the Closing Date set forth
opposite such date:

          Date   Installment (%)
March 31, 2011
    3.125 %
June 30, 2011
    3.125 %
September 30, 2011
    3.125 %
December 31, 2011
    3.125 %
March 31, 2012
    3.125 %
June 30, 2012
    3.125 %
September 30, 2012
    3.125 %
December 31, 2012
    3.125 %
March 31, 2013
    3.750 %
June 30, 2013
    3.750 %
September 30, 2013
    3.750 %
December 31, 2013
    3.750 %
March 31, 2014
    3.750 %
June 30, 2014
    3.750 %
September 30, 2014
    3.750 %
December 31, 2014
    3.750 %
March 31, 2015
    11.25 %
June 30, 2015
    11.25 %
September 30, 2015
    11.25 %

          (b) To the extent not previously paid, all Term Loans shall be due and
payable on the Term Loan Maturity Date.
          (c) Any prepayment of the Term Loans shall be applied to reduce the
subsequent scheduled repayments of the Term Loans to be made pursuant to this
Section ratably.
          (d) Prior to any repayment of the Term Loans hereunder, the Borrower
shall notify the Administrative Agent by telephone (confirmed by telecopy) not
later than 12:00 noon, New York City time, three Business Days before the
scheduled date of such repayment. Each repayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing. Repayments of the Term
Loans shall be accompanied by accrued interest on the amount repaid.

40



--------------------------------------------------------------------------------



 



     SECTION 2.12 Fees. (a) Borrower agrees to pay to Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Revolving Loan
Commitment of such Lender during the period from and including the Closing Date
to and excluding the date such Revolving Loan Commitment terminates. Such
commitment fees shall accrue and be payable in arrears on the third Business Day
following the last day of March, June, September and December of each year and
on the date on which the Revolving Loan Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, the Revolving Loan Commitment of a Lender
shall be deemed to be used to the extent of the outstanding Revolving Loans and
LC Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).
          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Commitments and the date on which there ceases
to be any LC Exposure, as well as the Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Commitments terminate
and any such fees accruing after the date on which the Commitments terminate
shall be payable on demand. Any other fees payable to the Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

41



--------------------------------------------------------------------------------



 



     SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Loan Commitments; provided that (i) interest
accrued pursuant to subsection (c) of this Section 2.13 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
     SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
          (b) the Administrative Agent is advised by the any of the Lenders that
the making of Eurodollar Loan (i) has become unlawful as a result of compliance
by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful) or (ii) has
become impracticable, or would cause such Lender material hardship, as a result
of

42



--------------------------------------------------------------------------------



 



contingencies occurring after the date of this Agreement which materially and
adversely affect the interbank Eurodollar market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by facsimile or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender).
     Thereafter (a) the obligation of the Affected Lender to make Loans as, or
to convert Loans to, Eurodollar Loans shall be suspended until such notice shall
be withdrawn by the Affected Lender, (b) to the extent such determination by the
Affected Lender relates to a Eurodollar Loan then being requested by Borrower
pursuant to a Borrowing Request or a notice of conversion/continuation, the
Affected Lender shall make such Loan as (or convert such Loan to, as the case
may be) a ABR Loan, (c) the Affected Lender’s obligation to maintain its
outstanding Eurodollar Loans (the “Affected Loans”) shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (d) the Affected
Loans shall automatically convert into ABR Loans on the date of such
termination.
     Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Loan then being requested by
Borrower pursuant to a Borrowing Request or a notice of conversion/continuation,
Borrower shall have the option to rescind such Borrowing Request or notice of
conversion/continuation as to all Lenders by giving notice (by facsimile or by
telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives and Borrower receives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this subsection (b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Loans in accordance with the terms of
this Agreement.
     SECTION 2.15 Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

43



--------------------------------------------------------------------------------



 



          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in subsections (a) or (b) of
this Section 2.15 and setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender or Issuing Bank, as the
case may be, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue,

44



--------------------------------------------------------------------------------



 



for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section and setting forth in reasonable detail the basis for
calculating the amounts owed shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
     SECTION 2.17 Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, setting forth in reasonable detail the basis for calculating the
additional amounts owed, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by

45



--------------------------------------------------------------------------------



 



applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate. For any period
with respect to which a Foreign Lender has failed to provide Borrower with the
appropriate form, certificate or other document requested by Borrower, such
Foreign Lender shall not be entitled to indemnification with respect to Taxes by
reason of such failure unless such form is provided within a reasonable time
after the end of such period.
          (f) If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by
either the Borrower or the Administrative Agent, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with its respective obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
          (g) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
     SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing

46



--------------------------------------------------------------------------------



 



Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly on behalf
of the Persons entitled thereto. Payment to the Administrative Agent other than
as described above shall constitute payment to the Lender. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof (it
being understood and agreed that payments of principal and interest shall be
distributed in accordance with the outstanding principal of the Loans held by
the Lenders and that the distribution of all such payments shall be subject to
subsection (e) of this Section 2.18 and to Section 2.20). If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

47



--------------------------------------------------------------------------------



 



          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Sections, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.
     SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.14, 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender, in such Lender’s reasonable
judgment, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) (x) If any Lender requests compensation under Section 2.15, (y) if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(z) if any Lender becomes a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent and (if a Revolving Loan
Commitment is being assigned) the Swingline Lender and the Issuing Bank, which
consent in each case shall not unreasonably be withheld, (ii) such Lender shall
have

48



--------------------------------------------------------------------------------



 



received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
          (c) Anything contained herein to the contrary notwithstanding, in the
event that in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any of the provisions hereof as contemplated
by Section 9.02, the consent of one or more Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to such Non-Consenting Lender (the “Terminated Lender”), the Borrower
may, by giving written notice to Administrative Agent and any Terminated Lender
of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Revolving Loan Commitments, if any, in full to one or more assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 9.04 and the
Borrower shall pay any fees payable thereunder in connection with such
assignment; provided, (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the sum of (A) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.12, (2) on the date of such assignment, Borrower shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.16, 2.15 or 2.17; or
otherwise as if it were a prepayment and (3) each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender; provided, the Borrower may not
make such election with respect to any Terminated Lender that is also an Issuing
Bank unless, prior to the effectiveness of such election, the Borrower shall
have caused each outstanding Letter of Credit issued thereby to be cancelled.
Upon the prepayment of all amounts owing to any Terminated Lender and the
termination of such Terminated Lender’s Revolving Loan Commitments, if any, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender.
     SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Revolving Loan Commitment of such Defaulting Lender pursuant to Section 2.12(a);

49



--------------------------------------------------------------------------------



 



          (b) the Commitment, Revolving Credit Exposure and Term Loans of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
          (c) if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
     (i) all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Loan Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized;
          (d) so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Loan

50



--------------------------------------------------------------------------------



 



Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(c), and participating
interests in any newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein); and
          (e) any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to the Administrative Agent by such
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or Swingline Lender hereunder;
third, if requested by the Issuing Bank, to be held as cash collateral for LC
Exposure; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, Issuing Bank or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share and (y) such
Loans or LC Disbursements were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and LC Disbursements owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Disbursements owed to, such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.20(e) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
     In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Loan Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

51



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Lenders on the Closing
Date, on the date of each Borrowing and on the date of issuance of each Letter
of Credit, that:
     SECTION 3.01 Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
     SECTION 3.02 Authorization; Enforceability. The Agreement and the
transactions contemplated hereby are within the Borrower’s corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action. Each of this Agreement and the Security Documents has been
duly executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
     SECTION 3.03 Governmental Approvals; No Conflicts. The Agreement and the
transactions contemplated hereby (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
which has not been or will not be timely obtained, registered or filed, as the
case may be, except (x) as such have been obtained or made and are in full force
and effect or (y) filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries other than as
anticipated and created under the Loan Documents.
     SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 27, 2009, reported on by Grant Thornton, LLP,
independent public accountants, certified by its chief financial officer and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
October 3, 2010 certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Subsidiaries on a
consolidated basis as of such dates and

52



--------------------------------------------------------------------------------



 



for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii) above.
          (b) Since December 27, 2009, no event, development or circumstance has
occurred that has had or could reasonably be expected to have a Material Adverse
Effect.
     SECTION 3.05 Properties. (a) Each of the Borrower and its Subsidiaries has
good, marketable fee title to, or valid leasehold interests in, all its real and
personal property material to its business, except for Permitted Encumbrances
and minor defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.
          (b) With respect to substantially all of the operating leases pursuant
to which the Borrower or one of its Subsidiaries has a leasehold interest (each
a “Real Property Lease”), each of the following is true except to the extent
that, if not true, the consequences of same would not reasonably be expected to
result in a Material Adverse Effect:
     (i) such Real Property Leases are in full force and effect;
     (ii) to the best knowledge of Borrower, all rent, additional rent and/or
other charges reserved in or payable by Borrower or its applicable Subsidiary,
as tenant, under the Real Property Leases, have been paid to the extent that
they have been determined and are payable to the date hereof and are not being
contested in good faith by Borrower, any such amounts being contested have been
paid or rescinded for by Borrower or its applicable Subsidiary, and no such
contest may reasonably be expected to result in the exercise by the applicable
landlord of a remedy of termination of such Real Property Lease;
     (iii) to the actual knowledge of Borrower, no Person has questioned
Borrower’s or its applicable Subsidiary’s quiet and peaceful possession of the
premises which are the subject of such Real Property Lease;
     (iv) no default by Borrower or its applicable Subsidiary, as tenant, under
any of the material terms of any Real Property Lease has occurred and remains
uncured; nor, to the best knowledge of Borrower, is there any existing condition
which, with the passage of time or the giving of notice, or both, would result
in a default by Borrower or its applicable Subsidiary under the terms of any
Real Property Lease;
     (v) Borrower covenants and agrees that it shall, or shall cause its
applicable Subsidiary to, other than in the ordinary course of business and if
such action would not reasonably be expected to result in a Material Adverse
Effect: (A) promptly and faithfully observe, perform and comply with all the
material terms, covenants and provisions of each Real Property Lease on its part
to be observed, performed and complied with, within the applicable grace
periods, if any; (B) refrain from doing anything, as a result of which, there
could be a material default under or a breach of any of the terms of any Real
Property Lease; (C) not do, permit or suffer any event or omission as a result
of which there would occur a default or breach under any Real Property Lease
after the passing of the applicable grace periods, if any; (D) not cancel,
terminate, surrender, modify, amend

53



--------------------------------------------------------------------------------



 



or in any way alter or permit the alteration of any of the provisions of any
Real Property Lease or grant any material consents or waivers thereunder; and
not exercise any right it may have under any Real Property Lease to cancel or
surrender the same without the prior written consent of the Administrative
Agent, such consent not to be unreasonably withheld, conditioned or delayed; and
(E) give the Administrative Agent any notice of any default under any Material
Real Property Leases received or sent by Borrower or its applicable Subsidiary,
within three (3) Business Days and promptly deliver to the Administrative Agent
a copy of all responses to default notices, similar instruments received or
delivered by Borrower or its applicable Subsidiary, in connection with any
Material Real Property Leases. As used herein, “Material Real Property Lease”
means the office lease for Borrower’s headquarters at 5555 Glenridge Connector,
Atlanta, Georgia and any other lease the Borrower or its Subsidiaries may enter
into with an aggregate value of rental payments exceeding $100,000 in any
12 month period.
          (c) Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          (d) The properties listed on Schedule 1.1A are all of Borrower’s
material existing fee owned real property assets as of the Closing Date.
     SECTION 3.06 Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Loan Documents.
          (b) Except for with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
     SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No material default has
occurred and is continuing with respect to any of the aforementioned in this
Section 3.07.

54



--------------------------------------------------------------------------------



 



     SECTION 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
     SECTION 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.
     SECTION 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
     SECTION 3.12 Licenses, etc. The Borrower and each of its Subsidiaries have
obtained and hold in full force and effect, all franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals which are necessary for the
operation of their respective businesses as presently conducted, except where
the failure to obtain and hold the same, individually or in the aggregate, may
not reasonably be expected to have a Material Adverse Effect.
     SECTION 3.13 Labor Matters. As of the Closing Date, there are no strikes,
lockouts, slowdowns or any other material labor disputes against the Borrower or
any Subsidiary pending or threatened. All payments due from the Borrower or any
Subsidiary, or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary. The consummation of the Agreement will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Borrower or any
Subsidiary is bound.

55



--------------------------------------------------------------------------------



 



     SECTION 3.14 Use of Proceeds; Margin Regulations. All proceeds of each
Loan, and each Letter of Credit, will be used by the Borrower only in accordance
with the provisions of Section 5.08. No part of the proceeds of any Loan will be
used by the Borrower to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock. Neither
the making of any Loan nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations U or X.
     SECTION 3.15 Subsidiaries. Schedule 3.15 sets forth the name of, and the
ownership interest of the Borrower in, each Subsidiary of the Borrower and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Closing Date.
     SECTION 3.16 Security Interests. The representations and warranties in the
Security Documents are true and correct in all material respects.
     SECTION 3.17 Insurance. Schedule 3.17 sets forth a description of all
insurance maintained by or on behalf of the Borrower and its Subsidiaries as of
the Closing Date. Except as noted on Schedule 3.17, as of the Closing Date, all
premiums in respect of such insurance have been paid. The Borrower believes that
the insurance maintained by or on behalf of the Borrower and its Subsidiaries is
adequate.
     SECTION 3.18 Solvency. Immediately after the consummation of the Agreement
and the transactions contemplated hereby, (a) the fair value of the assets of
all of the Loan Parties, at a fair valuation, will exceed their collective debts
and liabilities, subordinated, contingent or otherwise; (b) Borrower and its
Subsidiaries are able to pay their collective debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (c) Borrower and its Subsidiaries, taken as a whole,
do not have unreasonably small capital with which to conduct their respective
businesses in which they are engaged, as such business is now conducted and is
proposed to be conducted following the Closing Date.
ARTICLE IV
Conditions
     SECTION 4.01 Conditions Precedent to Closing Date. The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party, or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.
          (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of (i) Bingham McCutchen LLP, substantially in the form of
Exhibit B-1, (ii) Monroe Moxness Berg, P.A., substantially in the form of
Exhibit B-2 and (iii) Cohen Pollock Merlin & Small,

56



--------------------------------------------------------------------------------



 



P.C., substantially in the form of Exhibit B-3, in each case counsel for the
Borrower, and, in the case of each such opinion required by this paragraph,
covering such other matters relating to the Loan Parties or the Loan Documents
as the Required Lenders shall reasonably request. The Borrower hereby requests
such counsel to deliver such opinions.
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Loan Documents and any other legal matters relating to
the Loan Parties or the Loan Documents, all in form and substance satisfactory
to the Administrative Agent and its counsel.
          (d) The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 and such other matters (including,
without limitation, the accuracy of the representation set forth in
Section 3.18) as may be reasonably required by the Administrative Agent.
          (e) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
          (f) All governmental and third party approvals (if any) necessary or,
in the opinion of the Administrative Agent, advisable in connection with the
Loan Documents and the transactions contemplated thereby and the continuing
operations of the Borrower and its Subsidiaries shall have been obtained and be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose adverse conditions on the Loan
Documents or the transactions contemplated thereby.
          (g) The Lenders shall have received (i) audited consolidated financial
statements of the Borrower for the two most recent fiscal years ended prior to
the Closing Date and (ii) unaudited consolidated financial statements of the
Borrower for each fiscal quarterly period ended subsequent to the date of the
latest financial statements delivered pursuant to subclause (i) of this
paragraph (g) as to which such financial statements are available.
          (h) The Collateral and Guarantee Requirement shall have been satisfied
(other than with respect to paragraph (e) of such defined term) and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by an executive officer or Financial Officer
of the Borrower, together with all attachments contemplated thereby, including
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released or
delivered to Administrative Agent for filing. Notwithstanding anything to the
contrary set

57



--------------------------------------------------------------------------------



 



forth in this paragraph (h), the Administrative Agent shall be satisfied in its
sole discretion that the Borrower shall be taking all action reasonably
necessary to comply with paragraph (e) of the Collateral and Guarantee
Requirement within the period set forth therein.
          (i) The Administrative Agent shall have received satisfactory evidence
that on the Closing Date (including concurrently with the occurrence thereof)
the Borrower and its Subsidiaries shall have (i) repaid in full all amounts
outstanding under the Existing Credit Agreement, (ii) terminated any commitments
to lend or make other extensions of credit under the Existing Credit Agreement,
(iii) delivered to the Administrative Agent all documents or instruments
necessary to release all Liens securing all amounts owed under the Existing
Credit Agreement or other obligations of the Borrower and its Subsidiaries
thereunder being repaid on the Closing Date, and (iv) made arrangements
satisfactory to the Administrative Agent with respect to the continuance of the
Existing Letters of Credit on Schedule 1.1C outstanding thereunder or the
issuance of Letters of Credit to support the obligations of the Borrower and its
Subsidiaries with respect thereto.
          (j) The Administrative Agent shall have received evidence that the
insurance required by Section 5.09 and the Security Documents is in full force
and effect and that the Collateral Agent, for the benefit of the Lenders, has
been named as additional insured and loss payee thereunder.
          (k) The consummation of the Agreement and the other transactions
contemplated hereby shall not (i) violate any applicable law, statute, rule or
regulation or (ii) conflict with, or result in a default or event of default
under, any agreement of the Borrower or any of its Subsidiaries after giving
effect to the Agreement and the other transactions hereby, except such as would
not reasonably be expected to have a Material Adverse Effect.
          (l) Except to the extent disclosed on Schedule 4.01(l), there shall be
no litigation or administrative proceeding that would reasonably be expected to
have a Material Adverse Effect.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on December 31, 2010 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
     SECTION 4.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
     (a) The representations and warranties of the Borrower set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent such
representations and warranties specifically

58



--------------------------------------------------------------------------------



 



relate to an earlier date, in which case such representations and warranties
shall have been true, correct and complete in all material respects on and as of
such earlier date.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
     (c) The parties understand and acknowledge that with respect to any of the
Financial Covenants, Borrower may continue to make Borrowings hereunder until
the delivery of financial information pursuant to Section 5.01(a), as
applicable, unless, the Borrower has actual knowledge that there has been a
Default or Event of Default with respect to any of such covenants (it being
understood that Section 4.02(b) shall apply with respect to any Default or Event
of Default).
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
     SECTION 5.01 Financial Statements; Ratings Change and Other Information.
The Borrower will furnish to the Administrative Agent and each Lender:
     (a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PriceWaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and

59



--------------------------------------------------------------------------------



 



results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with the Financial Covenants and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
     (d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
     (e) promptly after the same become publicly available, copies of all
periodic and other reports (including any accountants’ reports, comment letters
and material press releases or press releases relating to financial matters),
proxy statements and other materials filed by the Borrower or any Subsidiary
with the Securities and Exchange Commission or with any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be; provided that with respect to filings with the
Securities and Exchange Commission, only a notice of such filing shall be
provided;
     (f) within 75 days of the commencement of each fiscal year of the Borrower,
a detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;
     (g) within 90 days after the end of each fiscal year of the Borrower, a
summary of the insurance coverage in full force and effect; and
     (h) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender, acting through the Administrative Agent,
may reasonably request.
     (i) Notwithstanding any other provision of this Agreement, commencing
ninety days after Borrower’s fiscal year end 2010, until the Borrower has
delivered all the

60



--------------------------------------------------------------------------------



 



financial information and statements required to be delivered by Section 5.01
hereunder in accordance therewith, the Borrower shall provide to the Lenders,
not later than thirty (30) days after the end of each of the Borrower’s
twenty-eight (28) day fiscal periods, a financial report containing, without
limitation, information regarding domestic comparative store sales, system
sales, total revenues, Indebtedness, Cash, Cash Equivalents, and any other
information the Administrative Agent may reasonably request from time to time,
in each case to at least the level of detail as customarily provided to
executive management and/or the board of directors of the Borrower.
Notwithstanding anything to the contrary set forth herein, to the extent the
delivery deadlines for Sections 5.01(a), (b), (f) and (g) fall on a non-Business
Day, the Borrower may deliver such items on the Business Day next succeeding
such day.
     SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;
     (d) the occurrence of any environmental event that, alone or together with
any other environmental events that have occurred, could reasonably be expected
to result in liability of the Borrower and its Subsidiaries in an aggregate
amount exceeding $1,000,000; and
     (e) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
     SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, disposition or dissolution permitted under Section 6.03.
     SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to pay its obligations, including Tax liabilities and
Material Indebtedness, that,

61



--------------------------------------------------------------------------------



 



if not paid, could result in a Material Adverse Effect before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith, (b) the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
     SECTION 5.05 Maintenance of Properties. The Borrower will, and will cause
each of its Subsidiaries to keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear, casualty and condemnation (subject to restoration obligations) excepted.
     SECTION 5.06 Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in accordance with sound business practices sufficient to permit the preparation
of financial statements auditable in accordance with GAAP, in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
Borrower shall have the right to have its representatives present during any
such examinations and conferences.
     SECTION 5.07 Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the
Term Loan and the Revolving Loan will be used only to refinance certain existing
indebtedness (including indebtedness outstanding under the Existing Credit
Agreement), to finance acquisitions and working capital needs, and for other
general corporate purposes (including, without limitation, payment of fees,
expenses, and other transaction costs contemplated hereunder). No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
     SECTION 5.09 Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies (a) insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations including, without limitation, appropriate environmental
liability insurance reasonably satisfactory to the Administrative Agent and in
any case no less favorable than that which the Borrower has in place on the
Closing Date, to a date not less than six months following the Term Loan
Maturity Date and (b) all insurance required to be maintained pursuant to the
Security Documents. Without limiting the generality of the foregoing, the
Borrower will maintain or cause to be maintained flood insurance with respect to
each Flood Hazard Property that is located in a community that participates in
the National Flood

62



--------------------------------------------------------------------------------



 



Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System. The Borrower will furnish
to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.
     SECTION 5.10 Information Regarding Collateral. (a) The Borrower will
furnish to the Administrative Agent prompt written notice of any changes as
required by the Collateral Agreement (i) in any Loan Party’s corporate name or
in any trade name used to identify it in the conduct of its business or in the
ownership of its properties, (ii) in the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) in any Loan Party’s identity,
jurisdiction of incorporation or organization, or corporate or organizational
structure or (iv) in any Loan Party’s Organization Identification Number. The
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.
          (b) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to clause (a) of
Section 5.01, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower setting forth the information
required pursuant to the Perfection Certificate or confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section.
     SECTION 5.11 Additional Subsidiaries and Real Property Assets. (a) If any
additional Subsidiary is formed or acquired after the Closing Date, the Borrower
will notify the Administrative Agent thereof and, within ten Business Days (or
such longer period as the Administrative Agent may permit in light of the
circumstances) after such Subsidiary is formed or acquired, cause the Collateral
and Guarantee Requirement to be satisfied with respect to such Subsidiary (if it
is a Subsidiary Loan Party) and to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Loan Party to the extent required
by the Collateral and Guarantee Requirement. The Borrower shall, and shall cause
its Subsidiaries to, use reasonable efforts to have domestic Subsidiaries that
are not Subsidiary Loan Parties comply with the Collateral and Guarantee
Requirement, including, without limitation, having third party stockholders of
any such Subsidiary provide any necessary consents to such compliance.
          (b) With respect to any Real Property Asset that is acquired after the
Closing Date and has a book value upon acquisition in excess of $250,000 (each
an “Acquisition Property” and collectively, the “Acquisition Properties”)
Borrower shall, and shall cause its Subsidiaries to, (i) not less than ten
(10) Business Days after the acquisition thereof, notify Administrative Agent in
writing of such acquisition; (ii) not later than 90 days after the acquisition
thereof (unless extended by the Administrative Agent to 120 days after the
acquisition thereof in its sole discretion), execute and deliver a Mortgage to
Administrative Agent (each an “Additional Mortgage” and collectively the
“Additional Mortgages”) duly

63



--------------------------------------------------------------------------------



 



executed by the Borrower or applicable Subsidiary together with evidence that
such Additional Mortgage has been recorded in all places to the extent necessary
or desirable, in the reasonable judgment of Administrative Agent, so as to
effectively create a valid and enforceable first priority lien, subject to
Permitted Encumbrances, on such Acquisition Property in favor of Administrative
Agent (or such other trustee as may be required or desired under local law) for
the benefit of Lenders; and (iii) not later than the date on which such Mortgage
is delivered, have delivered to Administrative Agent a title report in respect
of any such Acquisition Property, together with such other instruments and
documents that the Administrative Agent may reasonably request (consistent with
paragraph (e) of the Collateral and Guarantee Requirement). Notwithstanding
anything to the contrary set forth in this Agreement, if a Default has occurred
and is continuing, Borrower and its Subsidiaries shall be obligated to comply
with this Section 5.11 with respect to all Real Property Assets and all Real
Property Leases within 60 days of receipt of notice of such Default from the
Administrative Agent; provided, however, with respect to Real Property Leases,
Borrower’s and its Subsidiaries’ obligation to deliver a Mortgage for such
leasehold interest shall be subject to obtaining the consent of the lessor
thereof to the encumbering by Borrower or the applicable Subsidiary of its
leasehold interest after exercising commercially reasonable efforts to obtain
such consent. The Borrower will, no less than once during each six month period,
provide the Administrative Agent with a list of real property acquired by
Borrower and its Subsidiaries since the date of the last list provided pursuant
to this Section 5.11.
          (c) If Borrower or any Subsidiary is required to deliver an Additional
Mortgage with respect to any Acquisition Property (or any Real Property Lease),
Borrower shall deliver or shall cause such Subsidiary to deliver to
Administrative Agent such Additional Mortgage, and promptly thereafter evidence
that such Additional Mortgage has been recorded in all places to the extent
necessary or desirable, in the reasonable judgment of Administrative Agent, so
as to effectively create a valid and enforceable first priority lien, subject to
Permitted Encumbrances, on such Acquisition Property (or such Real Property
Lease) in favor of Administrative Agent (or such other trustee as may be
required or desired under local law) for the benefit of Lenders; an ALTA
mortgage title insurance policy if available in the jurisdiction in which the
Acquisition Property is located (each an “Additional Mortgagee Policy” and
collectively, the “Additional Mortgagee Policies”) issued by the Title Company,
in an amount reasonably satisfactory to Administrative Agent (but not in excess
of Administrative Agent’s reasonable determination of the fair market value of
the Acquisition Property (or the Real Property Lease)), assuring Administrative
Agent that the Additional Mortgage in connection with the acquisition thereof
creates a valid and enforceable first priority mortgage lien on such Acquisition
Property (or such Real Property Lease), free and clear of all defects and
encumbrances except Permitted Encumbrances, and subject to a standard survey
exception, and which Additional Mortgagee Policy shall provide for affirmative
insurance and such reinsurance as Administrative Agent may reasonably request,
all of the foregoing in form and substance reasonably satisfactory to
Administrative Agent. If any Real Property Asset of Borrower or any of its
Subsidiaries is to be leased or subleased by the Borrower or applicable
Subsidiary to a non-Affiliate of Borrower, Administrative Agent agrees to
deliver, on behalf of itself and all Lenders an agreement of subordination,
non-disturbance and attornment substantially in the form attached hereto as
Exhibit E (subject to such necessary modifications to comply with the laws of
the applicable jurisdiction in which it will be filed), subordinating the
leasehold interest of such third party to the Additional Mortgage and the Lien
created thereby, which agreement shall be

64



--------------------------------------------------------------------------------



 



executed by Borrower or the applicable Subsidiary as lessor (or sublessor, as
the case may be) and the lessee (or sublessee, as the case may be).
          (d) If no Default has occurred and is continuing and Borrower or any
Subsidiary Loan Party sells any Mortgaged Property (including any Acquisition
Property or Real Property Lease) to a franchisee or non-Affiliate of Borrower in
connection with the sale of the land and/or improvements (building, furniture,
fixtures and equipment) thereon to such franchisee or non-Affiliate of Borrower,
then Administrative Agent shall deliver a release of the Mortgage or Additional
Mortgage to Borrower’s counsel or to the relevant Title Company, to be held in
trust pending the closing of any such sale.
          Notwithstanding anything to the contrary herein, the Administrative
Agent may in its sole discretion exclude particular Real Property Assets or Real
Property Leases from the Collateral if it determines that the cost or
impracticality of including such assets would be excessive or disproportionate
in relation to (i) the benefits to the Lenders and (ii) the value of such Real
Property Asset or Real Property Lease.
     SECTION 5.12 Compliance with Contractual Obligations. The Borrower will,
and will cause each of its Subsidiaries to, comply in all material respects with
its obligations under each agreement to which it is a party and enforce its
rights thereunder in a commercially reasonable manner, to the extent a failure
to do so could reasonably be expected to result in a Material Adverse Effect.
     SECTION 5.13 Further Assurances. (a) The Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties. The Borrower also
agrees to provide to the Administrative Agent, from time to time upon request,
evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.
          (b) If any material assets other than Real Property Assets addressed
in Section 5.11 are acquired by the Borrower or any Subsidiary Loan Party after
the Closing Date (other than assets constituting Collateral under the Collateral
Agreement that become subject to the Lien of the Collateral Agreement upon
acquisition thereof), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent or the Required Lenders, the
Borrower will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(a) of this Section, all at the expense of the Loan Parties.
     SECTION 5.14 Casualty and Condemnation. The Borrower (a) will furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of any Collateral or the
commencement of any action or

65



--------------------------------------------------------------------------------



 



proceeding for the taking of any Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the Net Proceeds of any such event (whether in the form
of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of the Security Documents;
provided, however, so long as no Event of Default shall have occurred or be
continuing, Borrower or its Subsidiaries may retain and apply such Net Proceeds
in accordance with the provision of Section 2.10(c).
     SECTION 5.15 End of Fiscal Years; Fiscal Quarters. The Borrower will, for
financial reporting purposes, cause each of its fiscal years and quarters to end
on the dates shown on the period calendar attached hereto as Schedule 5.15.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
     SECTION 6.01 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
     (a) Indebtedness with respect to the Loans and Obligations;
     (b) Indebtedness existing on the date hereof and set forth in
Schedule 6.01, and any extensions, renewals or replacements of any such
Indebtedness as long as the principal amount thereof is not increased and the
Indebtedness remains unsecured to the extent originally unsecured;
     (c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary, provided that (i) the proceeds from such
Indebtedness shall not be issued by a Subsidiary that is subject to a
restrictive agreement permitted under Section 6.08; (ii) all such intercompany
Indebtedness shall be evidenced by intercompany notes; (iii) the obligations of
each obligor on such Indebtedness shall be subordinated in right of payment to
the payment and performance of such obligor’s obligations, if any, (whether as a
borrower, guarantor or pledgor of Collateral under the Loan Documents to which
such obligor is a party) pursuant to the terms of the intercompany notes;
(iv) such intercompany Indebtedness shall be reduced pro tanto by the amount of
any payments made by such obligor in respect of its Obligations under any
guarantee of the Obligations; and (v) the intercompany notes evidencing such
indebtedness shall be pledged to Lenders;
     (d) (i) Guarantees by the Borrower of any Indebtedness of its Subsidiaries
permitted under this Section 6.01 (including, without limitation, assumed
Indebtedness

66



--------------------------------------------------------------------------------



 



permitted under Section 6.01(f)) or (ii) Guarantees by Borrower or any of its
Subsidiary Loan Parties of loans to franchisees which together with Investments
consist of direct loans to franchisees as permitted in Sections 6.03 or 6.04,
non-cash consideration received by the Borrower or any of its Subsidiaries to
the extent permitted under Section 6.03(vi) and other Investments permitted
under Section 6.04(c) not to exceed an aggregate amount of $35,000,000 at any
time outstanding; provided, that such Guarantees (i) are unsecured, (ii) shall
constitute debt for the purpose of compliance with Section 6.04(c) herein,
(iii) would not create a Default and (iv) have terms and conditions that are
substantially similar to or consistent with those customarily offered by the
Borrower to such franchisees and provided further that the aggregate amount of
obligations Guaranteed shall not exceed in any event $20,000,000;
     (e) Borrower and its Subsidiaries may become and remain liable with respect
to Indebtedness incurred in connection with the re-imaging or construction of
properties for its “turnkey” and re-imaging programs, including loans to
franchisees for re-imaging purposes, in an aggregate principal amount not to
exceed $15,000,000 outstanding at any time;
     (f) Indebtedness of any Person that becomes a Subsidiary after the date
hereof or assumption of any Indebtedness subject to prepayment premiums in
connection with a Permitted Acquisition, provided that (i) such Indebtedness
exists at the time such Person becomes a Subsidiary or at such time the
Permitted Acquisition is consummated and is not created in contemplation of or
in connection with either such Person becoming a Subsidiary or the consummation
of such Permitted Acquisition and (ii) after giving effect to the Permitted
Acquisition (and the assumption of Indebtedness in connection therewith) and
after giving pro forma effect thereto, the Total Leverage Ratio of Borrower
shall be less than 2:50 to 1.00, and the Borrower shall provide the
Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, showing calculations in reasonable
detail to demonstrate compliance with this clause (f), at least five Business
Days prior to the date of making such Permitted Acquisition and incurrence of
Indebtedness;
     (g) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;
     (h) Indebtedness of the Borrower that constitutes Subordinated Debt or
subordinated guarantees of Subordinated Debt subordinated to the same extent as
the underlying indebtedness; provided that with respect to future Subordinated
Debt, at the time of the incurrence of such Indebtedness and after giving effect
thereto (i) no Default shall occur or be continuing, (ii) such Indebtedness
shall mature after the Term Loan Maturity Date and (iii) the amortization of
such Indebtedness shall be reasonably acceptable to the Administrative Agent;
     (i) Indebtedness consisting of contingent obligations in respect of Letters
of Credit;

67



--------------------------------------------------------------------------------



 



     (j) Indebtedness consisting of contingent obligations under interest rate
cap, collar or similar hedging agreements designed to protect Borrower or its
Subsidiaries against fluctuations in interest rates with respect to the Loans
and with respect to commodity and currency hedging arrangements entered into in
the ordinary course of business;
     (k) Permitted Earnout Agreements;
     (l) Permitted Investments to the extent also constituting Indebtedness;
     (m) Indebtedness otherwise permitted under Sections 6.04 and 6.05;
     (n) Indebtedness for guaranties of operating leases in the ordinary course
of business; the aggregate net rental expense with respect to such leases not to
exceed $5,000,000;
     (o) unsecured Indebtedness regarding any note or similar debt instrument
issued to A1 Copeland and certain of his family members with regard to the
Popeye’s spice royalty purchase in an aggregate principal amount not to exceed
$30,000,000; and
     (p) other Indebtedness (including without limitation pursuant to Capital
Lease Obligations) not falling within another exception listed above, in an
aggregate principal amount not to exceed $20,000,000 at any time outstanding;
provided that such Indebtedness may be secured by Liens on any assets purchased,
constructed or financed with such Indebtedness and the proceeds of such
Indebtedness shall be used to provide not less than 70% of the original purchase
price of such asset or the amount expended to construct or improve such asset as
the case may be.
     SECTION 6.02 Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
     (a) Permitted Encumbrances and Liens securing the Obligations;
     (b) any Lien (other than Permitted Encumbrances) on any property or asset
of the Borrower or any Subsidiary either existing on the date hereof and set
forth in Schedule 6.02 or on any property acquired in connection with a
Permitted Acquisition and which secures Indebtedness permitted under
Section 6.01(f) above; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the date hereof or as of the
date acquired in connection with a Permitted Acquisition in which Indebtedness
is assumed as permitted in Section 6.01(f) above;
     (c) Liens securing Indebtedness permitted by Sections 6.01(e) and (n);
     (d) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that

68



--------------------------------------------------------------------------------



 



becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be; and
     (e) any Lien arising from put or call options in connection with Permitted
Joint Venture Investments.
     SECTION 6.03 Fundamental Changes and Asset Sales. (a) The Borrower will
not, and will not permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or any substantial part of its assets, or all or
substantially all of the stock of any of the Subsidiary Loan Parties (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Subsidiary may merge into any Subsidiary in
a transaction in which the surviving entity is a Subsidiary; provided that to
the extent either such Subsidiary is a Subsidiary Loan Party, the surviving
entity shall be a Subsidiary Loan Party, (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to the Borrower or to another
Subsidiary, (iv) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04, (v) Borrower and its Subsidiaries may sell or
otherwise dispose of assets in transactions that do not constitute Asset Sales;
provided that the consideration received for such assets shall be in amount at
least equal to the fair market value thereof, (vi) Borrower or its Subsidiaries
may make Specified Asset Sales provided that, such Specified Asset Sales can be
made for Cash or non-Cash consideration until the amount of non-Cash
consideration exceeds $10,000,000 in the aggregate; thereafter, such Specified
Asset Sales shall be made for at least 66 2/3% in Cash (provided that the
limitation with respect to Cash consideration set forth in this Section 6.03(vi)
shall not apply to the asset sales described under clause (iv) of the definition
of Specified Asset Sales), (vii) Borrower or its Subsidiaries may take any
action permitted by Section 6.04 below to the extent constituting an Asset Sale,
(viii) subject to Section 6.14, Borrower and its Subsidiaries may make Asset
Sales (other than Specified Asset Sales) having an aggregate fair market value
not in excess of $20,000,000 in any fiscal year; provided that (A) the
consideration received for each such Asset Sale shall be in an amount at least
equal to the fair market value thereof; (B) the consideration for each such
Asset Sale is at least 66 2/3% in Cash and (C) the proceeds of such Asset Sales
shall be applied as required by Section 2.10(c), (ix) any Person may merge into
the Borrower or any Subsidiary of the Borrower in connection with a Permitted
Acquisition that is permitted under Section 6.04 so long as such Borrower or
Subsidiary of the Borrower is the surviving corporation, and (x) Borrower may
reorganize for the purpose of changing its jurisdiction of incorporation to the
State of Delaware or the State of Georgia.

69



--------------------------------------------------------------------------------



 



          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto and that will not
materially change its or its Subsidiary’s material lines of business taken as a
whole as of the Closing Date. For the avoidance of doubt, the type of business
conducted by the Borrower and its Subsidiaries as of the Closing Date is the
franchising of food-service related businesses and the provision of directly
related services and products and the distribution, wholesale and retailing of
food and food related products.
     SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Investment, except:
     (a) Permitted Investments;
     (b) (i) Permitted Joint Venture Investments and (ii) Investments by
Subsidiaries in capital expenditures, all of which in the aggregate shall not
exceed initially $25,000,000.
     (c) Investments consisting of extensions of credit to franchisees as
permitted by Section 6.01 or which otherwise provide credit support to
franchisees in respect of the deferral of royalty payments, rental payments,
taxes, equipment sales, financing of restaurant properties, franchise agreements
and development or territory agreements of such franchisees which together with
Indebtedness permitted under Section 6.01(d) shall not exceed $20,000,000 in the
aggregate;
     (d) Guarantees constituting Indebtedness permitted by Section 6.01;
     (e) Permitted Acquisitions if after giving effect to the making of such
Permitted Acquisition (and all transactions in connection therewith) and after
giving pro forma effect thereto, the Total Leverage Ratio shall be less than
2:50 to 1.00, and the Borrower shall provide the Administrative Agent a
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, showing calculations in reasonable detail to demonstrate compliance with
this clause (e), at least five Business Days prior to the date of making such
Permitted Acquisition;
     (f) any matter permitted in Section 6.03 to the extent it is an Investment;
and
     (g) other Investments not addressed above in an aggregate amount not to
exceed $10,000,000, provided that such Investment permitted by the this clause
(g) shall reduce the Investments permitted pursuant to Section 6.04(b) on a
dollar for dollar basis.
     SECTION 6.05 Swap Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks with respect to commodities or currencies to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements

70



--------------------------------------------------------------------------------



 



entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate,
from floating to fixed rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary; provided, that in the
event that the Total Leverage Ratio exceeds 2.00 to 1.0 at any date of
determination, then if on such date less than 30% of the funded Indebtedness of
Borrower as reflected on the consolidated balance sheet of the Borrower for the
most recent ended fiscal quarter accrues interest at a fixed rate of interest,
the Borrower shall promptly enter into Swap Agreements, in form and substance
reasonably satisfactory to the Administrative Agent, to the extent necessary so
that the Borrower and its Subsidiaries have consolidated floating rate interest
exposure in respect of not more than 70% of its consolidated funded
Indebtedness.
     SECTION 6.06 Restricted Payments. (a) The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except, so long as no Default or
Event of Default shall have occurred and be continuing, the Borrower may declare
and make Restricted Payments if at the time of declaring and making such
Restricted Payment, and after giving pro forma effect thereto, the Total
Leverage Ratio shall be less than 2:00 to 1.00. The Borrower shall provide the
Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, showing calculations in reasonable
detail to demonstrate compliance with this clause (a), at least five Business
Days prior to the date of making any such Restricted Payment that is in excess
of $250,000.
          (b) The Borrower will not, nor will it permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any subordinated Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
prepayment, retirement, acquisition, cancellation or termination of any
Indebtedness, except (i) payment or prepayment of Indebtedness created or
permitted under the Loan Documents, (ii) the scheduled interest payments on
Subordinated Debt permitted pursuant to this Agreement in accordance with the
terms thereof and only to the extent required thereby, provided that at the time
of any payment of such restricted payment pursuant to this clause (ii) and
immediately after giving effect thereto, (A) no Event of Default shall have
occurred and be continuing under clause (a) of Article VII, or (B) no Event of
Default shall have occurred under clause (e) or (f) of Article VII, provided
further that before prohibiting payment for such Event of Default under (e) or
(f) of Article VII, the Administrative Agent shall have given the notice
required under the Subordinated Debt indenture of its election to block such
payments, subject to the subordination provisions of the permitted Subordinated
Debt and (iii) other payments or distributions not addressed above so long as no
Default or Event of Default shall have occurred and be continuing and if at the
time of making such payment or distribution, and after giving pro forma effect
thereto, the Total Leverage Ratio shall be less than 2:00 to 1.00, and the
Borrower shall provide the Administrative Agent a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, showing
calculations in reasonable detail to demonstrate compliance with this clause
(iii), at least five Business Days prior to the date of making such payment or
distribution.

71



--------------------------------------------------------------------------------



 



     SECTION 6.07 Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
or between wholly owned Subsidiaries not involving any other non-Affiliate and
between Borrower and other non-wholly owned Subsidiaries on a commercially
reasonable basis, (c) any Restricted Payment permitted by Section 6.06,
(d) reasonable and customary compensation or employee benefit arrangements with
any officer or member of the Board of Directors of Borrower or any of its
Subsidiaries entered into in the ordinary course of business and consistent with
past practices, and (e) employee stock purchase plans.
     SECTION 6.08 Restrictive Agreements. The Borrower will not, will not permit
Subsidiary Loan Parties to and will use reasonable commercial efforts to
prohibit any of its Subsidiaries that are not Subsidiary Loan Parties to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its Capital Stock or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by the Loan Documents, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and are no more
restrictive in any material respect than these provisions and (iv) clause (a) of
the foregoing shall not apply to customary provisions in contracts and leases
entered into in the ordinary course restricting the assignment thereof.
     SECTION 6.09 Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any arrangement (other
than with or between Borrower and any of its Subsidiaries), directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for sale leasebacks to the extent such sale leasebacks and
other Indebtedness permitted under Section 6.01(p) do not exceed $30,000,000 and
in no event shall such sale leasebacks exceed $15,000,000 in the aggregate, it
being understood that any such sale leaseback shall constitute a Prepayment
Event.
     SECTION 6.10 Amendment of Material Documents. The Borrower will not, nor
will it permit any Subsidiary Loan Party to, amend, modify or waive any of its
rights under (a) its

72



--------------------------------------------------------------------------------



 



certificate of incorporation, by-laws or other organizational documents if such
amendment, modification or waiver would materially and adversely affect the
interests of the Lenders or (b) any indenture, credit agreement or other
document entered into to evidence or govern the terms of any Indebtedness
permitted pursuant to Section 6.01(h) if the effect of such amendment,
modification or waiver is to increase the interest rate on the Indebtedness,
change (to earlier dates) any dates upon which payments of principal or interest
are due thereon, change any event of default or condition to an event of default
(other than to delay, waive or eliminate any such event of default), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions thereof (or of any guaranty thereof), or if the effect
of such amendment or change, together with all other amendments or changes made,
is to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of the Indebtedness (or a trustee or other
representative on their behalf) which would be adverse to Borrower or Lenders.
     SECTION 6.11 Minimum Fixed Charge Coverage Ratio. As of the last day of any
fiscal quarter ending on or after the Closing Date, the Borrower will not permit
the ratio of (i) Consolidated EBITDAR less provisions for current taxes based
upon or determined by reference to income of Borrower and its Subsidiaries and
payable in cash with respect to such period less Consolidated Capital
Expenditures to (ii) Consolidated Fixed Charges, in each case for the period of
four consecutive fiscal quarters ending on or most recently ended prior to such
day to be less than 1.25:1.00.
     SECTION 6.12 Total Leverage Ratio. As of the last day of any fiscal
quarter, the Borrower will not permit the Total Leverage Ratio as of such day
(to be calculated for the purposes of this Section 6.12 only using Consolidated
Total Indebtedness less the balance sheet amount of Cash and Cash Equivalents on
such date of determination in an amount in excess of $3,000,000, provided that
such Cash and Cash Equivalents shall exclude funds drawn from the Revolving Loan
on such date) to exceed 2.75:1.00.
     SECTION 6.13 Certain Calculations. With respect to any period during which
a Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with Total Leverage Ratio,
Consolidated EBITDA shall be calculated with respect to such period on a pro
forma basis (including pro forma adjustments arising out of events which are
directly attributable to a specific transaction, are factually supportable and
are expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the Securities and Exchange Commission,
which would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be certified by the chief financial officer of Borrower) using the historical
audited financial statements (or, if audited statements are not available (other
than in the case of a Permitted Acquisition of a non-franchisee in excess of
$30,000,000), using the best available financial statements) of any business so
acquired or to be acquired or sold or to be sold and the consolidated financial
statements of the Borrower and its Subsidiaries which shall be reformulated as
if such Subject Transaction, and any Indebtedness incurred or repaid in
connection therewith, had been consummated or incurred or repaid at the
beginning of such period (and assuming that such Indebtedness bears interest
during any portion

73



--------------------------------------------------------------------------------



 



of the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Loans incurred
during such period).
     SECTION 6.14 Disposal of Subsidiary Stock. Except for any sale of any
Regulatory Shares or all of the Capital Stock of a Subsidiary owned by the
Borrower or its Subsidiaries, in each case in compliance with the provisions of
Section 6.03 hereof, Borrower shall not directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any shares of Capital Stock or other
equity securities of any of its Subsidiaries, except to qualify directors if
required by applicable law; or permit any of its Subsidiaries directly or
indirectly to sell, assign, pledge or otherwise encumber or dispose of any
shares of Capital Stock or other equity securities of any of its Subsidiaries
(including such Subsidiary), except to Borrower, a Subsidiary Loan Party, or to
qualify directors if required by applicable law.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
     (c) [Reserved];
     (d) any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially incorrect when made or deemed
made;
     (e) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or in Article VI or in paragraph (e) of the Collateral and
Guarantee Requirement;
     (f) the Borrower or any Subsidiary Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b), (d) or (e) of this Article) or in any
of the Security Documents (other than with respect to Collateral with an
aggregate fair market value of which does not exceed $1,000,000), and such
failure shall continue unremedied for a period of thirty

74



--------------------------------------------------------------------------------



 



days after notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);
     (g) the Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure
continues beyond applicable cure periods;
     (h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (h) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
     (j) the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
     (k) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
     (l) any money judgments, writ or warrant of attachment or similar process
which is beyond all rights of appeal involving (i) in any individual case an
amount in excess of $2,500,000 or (ii) in the aggregate at any time an amount in
excess of $5,000,000 (in either case not adequately covered by insurance as to
which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be rendered against

75



--------------------------------------------------------------------------------



 



the Borrower, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;
     (m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
     (n) a Change in Control shall occur;
     (o) any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral having an aggregate fair market value of
$1,000,000 or more, with the priority required by the applicable Security
Document, except (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Administrative Agent’s failure to maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under any Security Document;
     (p) at any time after the execution and delivery thereof, (i) the
Collateral Agreement for any reason, other than the satisfaction in full of all
Obligations and termination of the Commitments, shall cease to be in full force
and effect (other than in accordance with its terms) or shall be declared to be
null and void or any Subsidiary Loan Party shall repudiate its obligations
thereunder, (ii) this Agreement or any Security Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void (other
than with respect to Collateral with an aggregate fair market value of which
does not exceed $1,000,000) or (iii) any Loan Party shall contest the validity
or enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party;
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (i) or (j) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with

76



--------------------------------------------------------------------------------



 



accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
Notwithstanding anything contained in the preceding paragraph, if at any time
within 60 days after an acceleration of the Loans pursuant to such paragraph
Borrower shall pay all arrears of interest and all payments on account of
principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default (other than non-payment of the principal of and accrued interest on the
Loans, in each case which is due and payable solely by virtue of acceleration)
shall be remedied or waived, then Required Lenders, by written notice to
Borrower, may at their option rescind and annul such acceleration and its
consequences; but such action shall not affect any subsequent Event of Default
or impair any right consequent thereon. The provisions of this paragraph are
intended merely to bind Lenders to a decision which may be made at the election
of Required Lenders and are not intended to benefit Borrower and do not grant
Borrower the right to require Lenders to rescind or annul any acceleration
hereunder or preclude Lenders from exercising any of their rights and remedies
under the Loan Documents, even if the conditions set forth herein are met.
ARTICLE VIII
The Administrative Agent
     SECTION 8.01 General.
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
          Each Lender hereby further authorizes Collateral Agent to enter into
each Security Document as secured party on behalf of and for the benefit of
Lenders and agrees to be bound by the terms of each Security Document; provided
that Collateral Agent shall not enter into or consent to any amendment,
modification, termination or waiver of any provision contained in any Security
Document, subject to the last paragraph of Section 5.11, without the prior
consent of Required Lenders; provided further, however, that, without further
written consent or authorization from Lenders, Collateral Agent may execute any
documents or instruments necessary to effect the release of any asset
constituting Collateral from the Lien of the applicable Security Document in the
event that such asset is sold or otherwise disposed of in a transaction effected
in accordance with Sections 6.03 or 6.04 (and shall, at the reasonable request
of Borrower execute such documents and instruments).
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

77



--------------------------------------------------------------------------------



 



          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

78



--------------------------------------------------------------------------------



 



          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder. Each
Lender further acknowledges that each Arranger shall have no obligations under
this Agreement.
     SECTION 8.02 Breakage Cost Cash Collateral Account.
          (a) Within sixty (60) days following the Closing Date, the Borrower
shall establish with the Administrative Agent (i) an account (the “Breakage Cost
Cash Collateral Account”) in the name of the Administrative Agent (for the
benefit of the Lenders), into which the Borrower may from time to time deposit
dollars pursuant to, and in accordance with Sections 2.10(c) and 2.10(e) hereof.
The Breakage Cost Cash Collateral Account shall be under the sole dominion and
control of the Administrative Agent and shall be subject to a control agreement
entered into between the Borrower and the Administrative Agent. In the case of
funds deposited in the Breakage Cost Cash Collateral Account (i) in accordance
with Section 2.10(c), unless a Default has occurred and is continuing, the
Administrative Agent will release such funds as set forth in Section 2.10(c) and
(ii) in accordance with Section 2.10(e), the Administrative Agent will apply
such funds as set forth in Section 2.10(e).
          (b) The Administrative Agent is hereby authorized and directed to
invest and reinvest the funds from time to time deposited into the Breakage Cost
Cash Collateral Account, so long as no Event of Default has occurred and is
continuing, on the instructions of the Borrower (provided, that any such
instructions given verbally shall be confirmed promptly in

79



--------------------------------------------------------------------------------



 



writing) or, if the Borrower shall fail to give such instructions upon delivery
of any such funds, in the sole discretion of the Administrative Agent; provided,
that in no event may the Borrower give instructions to the Administrative Agent
to, or may the Administrative Agent in its discretion, invest or reinvest funds
in the Breakage Cost Cash Collateral Account in anything other than Cash
Equivalents.
          (c) Any net income or gain on the investment of funds from time to
time held in the Breakage Cost Cash Collateral Account, shall be promptly
reinvested by the Administrative Agent as a part of the Breakage Cost Cash
Collateral Account; and any net loss on any such investment shall be charged
against the Breakage Cost Cash Collateral Account.
          (d) None of the Administrative Agent, the Issuing Bank or any of the
Lenders shall be a trustee for any of the Loan Parties, or shall have any
obligations or responsibilities, or shall be liable for anything done or not
done, in connection with the Breakage Cost Cash Collateral Account, except as
expressly provided herein and except that the Administrative Agent shall have
the obligations of a secured party under the Uniform Commercial Code. None of
the Administrative Agent, the Issuing Bank or any of the Lenders shall have any
obligation or responsibility or shall be liable in any way for any investment
decision made in accordance with this Section 8.02 or for any decrease in the
value of the investments held in the Breakage Cost Cash Collateral Account.
          (e) Grant of Security Interest. For value received and to induce the
Issuing Bank to issue Letters of Credit and the Lenders to enter into this
Agreement, as security for the payment of all of the Obligations, each of the
Loan Parties hereby assigns to the Administrative Agent (for the benefit of the
Lenders) and grants to the Administrative Agent (for the benefit of the
Lenders), a first priority Lien upon all of such Loan Party’s rights in and to
the Breakage Cost Cash Collateral Account, all cash, documents, instruments and
securities from time to time held therein, and all rights pertaining to
investments of funds in the Breakage Cost Cash Collateral Account and all
products and proceeds of any of the foregoing. All Cash, documents, instruments
and securities from time to time on deposit in the Breakage Cost Cash Collateral
Account, and all rights pertaining to investments of funds in the Breakage Cost
Cash Collateral Account shall immediately and without any need for any further
action on the part of any of the Loan Parties, the Administrative Agent or any
of the Lenders, become subject to the Lien set forth in this Section, be deemed
Collateral for all purposes hereof and be subject to the provisions of this
Credit Agreement.
          (f) Remedies. At any time during the continuation of an Event of
Default, the Administrative Agent may sell any documents, instruments and
securities held in the Breakage Cost Cash Collateral Account and may immediately
apply the proceeds thereof and any other cash held in the Breakage Cost Cash
Collateral Account in accordance with Section 2.10.
ARTICLE IX
Miscellaneous
     SECTION 9.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b)

80



--------------------------------------------------------------------------------



 



below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
          (b) if to the Borrower, to it at 5555 Glenridge Connector, Suite 300,
Atlanta, GA 30342, Attention of Treasurer (Telecopy No. (404) 459-4539); and in
the case of any notice of default or an Event of Default, concurrently to each
of AFC Enterprises, Inc., 5555 Glenridge Connector, Suite 300, Atlanta, GA
30342, Attention of General Counsel (Telecopy No. (404) 459-4649) and to Cohen
Pollock Merlin & Small, P.C., 3350 Riverwood Parkway, SE, Suite 1600, Atlanta,
GA 30339-3359, Attention of Steven A. Fetter, Esq. (Telecopy No. (770) 857-4825;
email: sfetter@cpmas.com);
          (c) if to the Administrative Agent, to JPMCB, Loan and Agency
Services, 10 S. Dearborn, 7th Floor, Chase Tower, Chicago, IL 60601, Attention
of Sabana Johnson (Telecopy No. (888) 292-9533), with a copy to JPMCB, 712 Main
Street, 8th Floor North, Houston, Texas 77002, Attention of Debra Harris
(Telecopy No. (713) 216-6710);
          (d) if to the Issuing Bank, to JPMCB, Loan and Agency Services, 10 S.
Dearborn, 7th Floor, Chase Tower, Chicago, IL 60601, Attention of Sabana Johnson
(Telecopy No. (888) 292-9533), with a copy to JPMCB, 712 Main Street, 8th Floor
North, Houston, Texas 77002, Attention of Debra Harris (Telecopy No.
(713) 216-6710);
          (e) if to the Swingline Lender, to JPMCB, Loan and Agency Services, 10
S. Dearborn, 7th Floor, Chase Tower, Chicago, IL 60601, Attention of Sabana
Johnson (Telecopy No. (888) 292-9533), with a copy to JPMCB, 712 Main Street,
8th Floor North, Houston, Texas 77002, Attention of Debra Harris (Telecopy No.
(713) 216-6710); and
          (f) if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
          (g) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (h) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
     SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power,

81



--------------------------------------------------------------------------------



 



preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
          (b) Neither this Agreement nor any other Loan Document, nor any
provision hereof or thereof, may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders (or, in the case of any Security Document, by
the Collateral Agent with the consent of the Required Lenders); provided that no
such agreement shall (i) increase the Commitment or Applicable Percentage of any
Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.10 or
Section 2.18(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender affected
thereby, (v) change any of the provisions of this Section or the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release any
Subsidiary Loan Party from its Guarantee under the Collateral Agreement (except
as expressly provided in the Collateral Agreement), or limit its liability in
respect of such Guarantee, without the written consent of each Lender,
(vii) release all or substantially all of the Collateral from the Liens of the
Security Documents, without the written consent of each Lender or (viii) change
any provisions of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of any
Class differently than those holding Loans of any other Class, without the
written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each adversely affected Class (in addition to
any consent required under any other clause of this Section); provided further
that no such agreement shall amend, modify or waive any provision of
Section 2.20 without the consent of each of the Administrative Agent, the
Issuing Bank and the Swingline Lender and no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.

82



--------------------------------------------------------------------------------



 



     SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and each Arranger and their respective Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent, each
Arranger, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of any other transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted

83



--------------------------------------------------------------------------------



 



against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
     SECTION 9.04 Successors and Assigns.
          (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders.
     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other assignee;
          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender, an Affiliate of a Lender or an Approved Fund immediately prior to
giving effect to such assignment;

84



--------------------------------------------------------------------------------



 



          (C) the Issuing Bank, in the case of any assignment in respect of the
Revolving Loan Commitments; and
          (D) the Swingline Lender, in the case of any assignment in respect of
the Revolving Loan Commitments.
     (ii) Assignments shall be subject to the following additional conditions:
          (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 for the Revolving Loan
or the Revolving Loan Commitments or $2,000,000 for the Term Loans unless each
of the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default under
Article VII has occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this Section 9.04(b)(ii)(B) shall not be construed
to prohibit assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of one Class of Commitments or Loans;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
          (E) in the case of an assignment by a Lender to a CLO (as defined
below) managed by such Lender or by an Affiliate of such Lender, unless such
assignment (or an assignment to a CLO managed by the same manager or an
Affiliate of such manager) shall have been approved by the Borrower (the
Borrower hereby agreeing that such approval, if requested will not be
unreasonably withheld or delayed), the assigning Lender shall retain the sole
right to approve any amendment, modification or waiver of any provision of this
Agreement, provided that the Assignment and Assumption between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such CLO.
          For the purposes of this Section 9.04(b), the terms “Approved Fund”
and “CLO” have the following meanings:
          “Approved Fund” means (a) with respect to any Lender, a CLO managed by
such Lender or by an Affiliate of such Lender and (b) with respect to any Lender
that is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans

85



--------------------------------------------------------------------------------



 



and similar extensions of credit and is managed by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
          “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.
          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of any
Lender; (c) an Approved Fund; (d) a commercial bank organized under the laws of
the United States, or any State thereof, and having total assets in excess of
$500,000,000; (e) a savings and loan association or savings bank organized under
the laws of the United States, or any State thereof, and having total assets in
excess of $500,000,000; (f) a commercial bank organized under the laws of any
other country that is a member of the Organization for Economic Cooperation and
Development or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow or of the
Cayman Islands, or a political subdivision of any such country, and having total
assets in excess of $500,000,000 so long as such bank is acting through a branch
or agency located in the United States or in the country in which it is
organized or another country that is described in this clause (f); (g) the
central bank of any country that is a member of the Organization for Economic
Cooperation and Development; (h) if an Event of Default has occurred and is
continuing, any other finance company, fund or similar entity and (i) any other
Person (other than a natural person) approved by Administrative Agent and the
Borrower, except that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing; provided, however, that neither
the Borrower nor an Affiliate of the Borrower shall qualify as an Eligible
Assignee.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose

86



--------------------------------------------------------------------------------



 



name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (c) Participations.
     (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Sections 2.17(e) and (f)
as though it were a Lender.

87



--------------------------------------------------------------------------------



 



          (d) Certain Pledges. Any Lender may, without the consent of the
Borrower or Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     SECTION 9.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
     SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     SECTION 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general

88



--------------------------------------------------------------------------------



 



or special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
     SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
     SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE

89



--------------------------------------------------------------------------------



 



BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors who have a legitimate need to know such
information (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     The Administrative Agent and each Lender may, with the prior written
consent of the Borrower in each instance (not to be unreasonably withheld),
include references to the Borrower and any other Loan Party and utilize any logo
or other distinctive symbol associated with the Borrower or any other Loan
Party, in connection with any advertising, promotion or marketing undertaken by
the Administrative Agent or such Lender to the extent and in the context so
approved by Borrower.
     SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be

90



--------------------------------------------------------------------------------



 



contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
     SECTION 9.14 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

91



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            AFC ENTERPRISES, INC.
      By   /s/ H. Melville Hope, III        Name:   H. Melville Hope, III       
Title:   Chief Financial Officer   

92



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
      By   /s/ Sean J. Lynch        Name:   Sean J. Lynch        Title:   Senior
Vice President   

93



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.
      By   /s/ John H. Schmidt        Name:   John H. Schmidt        Title:  
Vice President   

94



--------------------------------------------------------------------------------



 



         

            AMEGY BANK N.A.
      By   /s/ William B. Pyle        Name:   William B. Pyle        Title:  
Executive Vice President   

95



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANK
      By   /s/ Dan Komitor        Name:   Dan Komitor        Title:   Senior
Relationship Manager/VP   

96



--------------------------------------------------------------------------------



 



         

            CAPITAL ONE, N.A.
      By   /s/ Jacob Villere        Name:   Jacob Villere        Title:   VP -
US Corporate Banking   

97



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, N.A.
      By   /s/ Andrew C. Hessick        Name:   Andrew C. Hessick       
Title:   Vice President     

98